Exhibit 10.1

 

 

 

EXCEL TRUST, L.P.

TOTAL OF $100,000,000.00 IN NOTES

$75,000,000.00 Senior Series A Notes at 4.40% due November 12, 2020

$25,000,000.00 Senior Series B Notes at 5.19% due November 12, 2023

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated November 12, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION    HEADING    PAGE   SECTION 1.    AUTHORIZATION OF NOTES      1   
SECTION 2.    SALE AND PURCHASE OF NOTES      1    SECTION 3.    CLOSING      2
   SECTION 4.    CONDITIONS TO CLOSING      2   

Section 4.1.

  

Representations and Warranties

     2   

Section 4.2.

  

Performance; No Default

     2   

Section 4.3.

  

Compliance Certificates

     2   

Section 4.4.

  

Opinions of Counsel

     3   

Section 4.5.

  

Purchase Permitted By Applicable Law, Etc

     3   

Section 4.6.

  

Sale of Other Notes

     3   

Section 4.7.

  

Payment of Special Counsel Fees

     3   

Section 4.8.

  

Private Placement Number

     3   

Section 4.9.

  

Changes in Corporate Structure

     4   

Section 4.10.

  

Proceedings and Documents

     4   

Section 4.11.

  

Excel Guaranty and Excel Indemnity and Contribution Agreement

     4   

Section 4.12.

  

Amendment - Wells Fargo Credit Agreement

     4    SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE
COMPANY      4   

Section 5.1.

  

Organization; Power and Authority

     4   

Section 5.2.

  

Authorization, Etc

     5   

Section 5.3.

  

Disclosure

     5   

Section 5.4.

  

Organization and Ownership of Shares of Subsidiaries; Affiliates

     5   

Section 5.5.

  

Financial Statements; Material Liabilities

     6   

Section 5.6.

  

Compliance with Laws, Other Instruments, Etc

     6   

Section 5.7.

  

Governmental Authorizations, Etc

     6   

Section 5.8.

  

Litigation; Observance of Agreements, Statutes and Orders

     6   

Section 5.9.

  

Taxes

     7   

Section 5.10.

  

Title to Property; Leases

     7   

Section 5.11.

  

Licenses, Permits, Etc

     7   

Section 5.12.

  

Compliance with ERISA

     8   

Section 5.13.

  

Private Offering by the Company

     9   

Section 5.14.

  

Use of Proceeds; Margin Regulations

     9   

Section 5.15.

  

Existing Indebtedness; Future Liens

     9   

Section 5.16.

  

Foreign Assets Control Regulations, Etc

     10   



--------------------------------------------------------------------------------

Section 5.17.

  

Status under Certain Statutes

     11   

Section 5.18.

  

Environmental Matters

     12   

Section 5.19.

  

Condition of Property; Casualties; Condemnation

     12   

Section 5.20.

  

Legal Requirements and Zoning

     13   

Section 5.21.

  

Business

     13   

Section 5.22.

  

Unencumbered Pool Properties

     13   

Section 5.23.

  

Material Contracts

     13    SECTION 6.    REPRESENTATIONS OF THE PURCHASERS      13   

Section 6.1.

  

Purchase for Investment

     13   

Section 6.2.

  

Source of Funds

     14    SECTION 7.    INFORMATION AS TO COMPANY, PARENT AND SUBSIDIARIES     
15   

Section 7.1.

  

Financial and Business Information

     15   

Section 7.2.

  

Officer’s Certificate

     18   

Section 7.3.

  

Visitation

     19   

Section 7.4.

  

Electronic Delivery

     19    SECTION 8.    PAYMENT AND PREPAYMENT OF THE NOTES      20   

Section 8.1.

  

Maturity

     20   

Section 8.2.

  

Optional Prepayments with Make-Whole Amount

     20   

Section 8.3.

  

Allocation of Partial Prepayments

     20   

Section 8.4.

  

Maturity; Surrender, Etc.

     20   

Section 8.5.

  

Purchase of Notes

     21   

Section 8.6.

  

Make-Whole Amount

     21   

Section 8.7.

  

Payments Due on Non-Business Days

     22    SECTION 9.    AFFIRMATIVE COVENANTS      23   

Section 9.1.

  

Compliance with Law

     23   

Section 9.2.

  

Insurance

     23   

Section 9.3.

  

Maintenance of Properties

     23   

Section 9.4.

  

Payment of Taxes and Claims

     23   

Section 9.5.

  

Corporate Existence, Etc

     24   

Section 9.6.

  

Books and Records

     24   

Section 9.7.

  

Excel Guarantors and Release of Excel Guarantors

     24   

Section 9.8.

  

REIT Status

     26   

Section 9.9.

  

Exchange Listing

     26   

Section 9.10.

  

Material Contracts

     26   

Section 9.11.

  

Environmental Matters

     26    SECTION 10.    NEGATIVE COVENANTS      26   

Section 10.1.

  

Transactions with Affiliates

     26   

Section 10.2.

  

Merger, Consolidation, Sales of Assets and Other Arrangements

     27   

 

-ii-



--------------------------------------------------------------------------------

Section 10.3.

  

Line of Business

     28   

Section 10.4.

  

Terrorism Sanctions Regulations

     28   

Section 10.5.

  

Liens and Negative Pledge

     28   

Section 10.6.

  

Financial Covenants

     28   

Section 10.7.

  

Restrictions on Intercompany Transfers

     30   

Section 10.8.

  

Fiscal Year

     31   

Section 10.9.

  

Modifications of Organizational Documents and Material Contracts

     31   

Section 10.10.

  

Environmental Matters

     31   

Section 10.11.

  

Derivatives Contracts

     31    SECTION 11.    EVENTS OF DEFAULT      32    SECTION 12.    REMEDIES
ON DEFAULT, ETC      34   

Section 12.1.

  

Acceleration

     34   

Section 12.2.

  

Other Remedies

     35   

Section 12.3.

  

Rescission

     35   

Section 12.4.

  

No Waivers or Election of Remedies, Expenses, Etc

     36    SECTION 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      36
  

Section 13.1.

  

Registration of Notes

     36   

Section 13.2.

  

Transfer and Exchange of Notes

     36   

Section 13.3.

  

Replacement of Notes

     37    SECTION 14.    PAYMENTS ON NOTES      37   

Section 14.1.

  

Place of Payment

     37   

Section 14.2.

  

Home Office Payment

     37    SECTION 15.    EXPENSES, ETC      38   

Section 15.1.

  

Transaction Expenses

     38   

Section 15.2.

  

Survival

     38    SECTION 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT      38    SECTION 17.    AMENDMENT AND WAIVER      39   

Section 17.1.

  

Requirements

     39   

Section 17.2.

  

Solicitation of Holders of Notes

     39   

Section 17.3.

  

Binding Effect, etc

     40   

Section 17.4.

  

Notes Held by Company, etc

     40    SECTION 18.    NOTICES      40    SECTION 19.    REPRODUCTION OF
DOCUMENTS      41   

 

-iii-



--------------------------------------------------------------------------------

SECTION 20.    CONFIDENTIAL INFORMATION      41    SECTION 21.    SUBSTITUTION
OF PURCHASER      42    SECTION 22.    MISCELLANEOUS      43   

Section 22.1.

  

Successors and Assigns

     43   

Section 22.2.

  

Accounting Terms

     43   

Section 22.3.

  

Severability

     43   

Section 22.4.

  

Construction, etc

     43   

Section 22.5.

  

Counterparts

     43   

Section 22.6.

  

Governing Law

     43   

Section 22.7.

  

Jurisdiction and Process; Waiver of Jury Trial

     44    SECTION 23.    ELIGIBILITY OF PROPERTIES      44   

Section 23.1.

  

Unencumbered Properties

     44   

Section 23.2.

  

Termination of Designation as Unencumbered Pool Property.

     45    Signature      46   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A —    DEFINED TERMS SCHEDULE 1A —    FORM OF SENIOR SERIES A NOTES AT
4.40% DUE NOVEMBER 12, 2020 SCHEDULE 1B —    FORM OF SENIOR SERIES B NOTES AT
5.19% DUE NOVEMBER 12, 2023 SCHEDULE 4.4(a) —    FORM OF OPINION OF SPECIAL
COUNSEL FOR THE COMPANY SCHEDULE 4.4(b) —    FORM OF OPINION OF SPECIAL COUNSEL
FOR THE PURCHASERS SCHEDULE 5.3 —    List of Disclosure Items SCHEDULE 5.4(a) —
   Organization and Ownership of Shares of Subsidiaries; Affiliates; Directors
and Senior Officers SCHEDULE 5.5 —    List of Financial Statements SCHEDULE 5.15
—    Outstanding Indebtedness of Parent, Company and the Subsidiaries as of June
30, 2013 SCHEDULE 5.23 —    MATERIAL CONTRACTS SCHEDULE 7.1(I) —    FORM OF
UNENCUMBERED ASSET CERTIFICATE SCHEDULE 10.1 —    TRANSACTIONS WITH AFFILIATES
SCHEDULE 23.1 —    UNENCUMBERED POOL PROPERTIES AS OF THE DATE OF THE AGREEMENT
SCHEDULE B —    INFORMATION RELATING TO PURCHASERS

 

-v-



--------------------------------------------------------------------------------

EXCEL TRUST, L.P.

17140 BERNARDO CENTER DRIVE

SUITE 300 EXEL CENTRE

SAN DIEGO, CA 92128

ATTN: JAMES Y. NAKAGAWA

CHIEF FINANCIAL OFFICER

$75,000,000.00 Senior Series A Notes at 4.40% due November 12, 2020

$25,000,000.00 Senior Series B Notes at 5.19% due November 12, 2023

November 12, 2013

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE B HERETO:

Ladies and Gentlemen:

EXCEL TRUST, L.P., a Delaware limited partnership (the “Company”) and EXCEL
TRUST, INC., a Maryland corporation (the “Parent”), jointly and severally agree
with each of the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $75,000,000.00 aggregate
principal amount of its Senior Series A Notes at 4.40% due November 12, 2020 (as
amended, restated or otherwise modified from time to time pursuant to Section 17
and including any such notes issued in substitution therefor pursuant to
Section 13, “Series A Notes”) and $25,000,000.00 aggregate principal amount of
its Senior Series B Notes at 5.19% due November 12, 2023 (as amended, restated
or otherwise modified from time to time pursuant to Section 17 and including any
such notes issued in substitution therefor pursuant to Section 13, “Series B
Notes”). The Series A Notes and the Series B Notes shall be collectively
referred to as the “Notes”. The Series A Notes shall be substantially in the
form set out in Schedule 1A. The Series B Notes shall be substantially in the
form set out in Schedule 1B. Certain capitalized and other terms used in this
Agreement are defined in Schedule B. References to a “Schedule” are references
to a Schedule attached to this Agreement unless otherwise specified. References
to a “Section” are references to a Section of this Agreement unless otherwise
specified.

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule B at the purchase price of 100% of
the principal amount thereof. The Purchasers’



--------------------------------------------------------------------------------

obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Manatt, Phelps & Phillips, LLP, 1841 Page Mill Road, Suite
200, Palo Alto, CA 94304, at 11:00 a.m. PST, at a closing (the “Closing”) on
November 12, 2013, or on such other Business Day thereafter on or prior to
November 29, 2013, as may be agreed upon by the Company and the Purchasers. At
the Closing the Company will deliver to each Purchaser the Notes to be purchased
by such Purchaser in the form of a single Note (or such greater number of Notes
in denominations of at least $100,000.00 as such Purchaser may request) dated
the date of the Closing and registered in such Purchaser’s name (or in the name
of its nominee), against delivery by such Purchaser to the Company or its order
of immediately available funds in the amount of the purchase price therefor by
wire transfer of immediately available funds for the account of the Company to
account number 5200003723 at Union Bank, 16880 Bernardo Center Drive, San Diego,
CA 92128 ABA# 122000496. If at the Closing the Company shall fail to tender such
Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of any of the conditions specified in
Section 4 not having been fulfilled to such Purchaser’s satisfaction or such
failure by the Company to tender such Notes.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Company and Parent in this Agreement shall be correct when made and at
the Closing.

Section 4.2. Performance; No Default. The Company and Parent shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at the
Closing. Before and after giving effect to the issue and sale of the Notes (and
the application of the proceeds thereof as contemplated by Section 5.14), no
Default or Event of Default shall have occurred and be continuing.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

 

-2-



--------------------------------------------------------------------------------

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s organizational documents as
then in effect.

(c) Unencumbered Asset Certificate. The Company shall have delivered to such
Purchaser an Unencumbered Asset Certificate as required under Section 7.1(i)
below.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Ballard Spahr LLP and Procopio, Cory, Hargreaves & Savitch LLP, each as
counsel for the Company and Excel Guarantors, covering the matters set forth in
Schedule 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (b) from Manatt, Phelps & Phillips, LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
B.

Section 4.7. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Company shall have paid on or before the Closing the reasonable fees, charges
and disbursements of the Purchasers’ special counsel referred to in Section 4.4
to the extent reflected in a statement of such counsel rendered to the Company
at least one Business Day prior to the Closing.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

 

-3-



--------------------------------------------------------------------------------

Section 4.9. Changes in Corporate Structure. Neither the Parent nor the Company
shall have changed its jurisdiction of incorporation or organization, as
applicable, or been a party to any merger or consolidation or succeeded to all
or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.

Section 4.10. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

Section 4.11. Excel Guaranty and Excel Indemnity and Contribution Agreement.
Parent and each Subsidiary which on or before the date hereof had delivered a
Guaranty pursuant to or is a borrower under the Wells Fargo Credit Agreement,
shall have (a) entered into the Excel Guaranty and the Excel Indemnity and
Contribution Agreement and (b) delivered the following to each Purchaser:

(i) an executed counterpart of such Excel Guaranty and Excel Indemnity and
Contribution Agreement; and

(ii) all such documents as may be reasonably requested by the Purchasers to
evidence the due organization, continuing existence and good standing of such
Parent or Subsidiary and the due authorization by all requisite action on the
part of such Parent or Subsidiary of the execution and delivery of such Excel
Guaranty and Excel Indemnity and Contribution Agreement and the performance by
such Subsidiary of its obligations thereunder and under the Excel Guaranty and
Excel Indemnity and Contribution Agreement.

Section 4.12. Amendment - Wells Fargo Credit Agreement. The Company shall have
delivered to Purchasers that certain second amendment to the Wells Fargo Credit
Agreement and third amendment to the Wells Fargo Credit Agreement, each in form
and substance acceptable to Purchasers, in their sole and absolute discretion.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE COMPANY.

The Parent and the Company jointly and severally represent and warrant to each
Purchaser that:

Section 5.1. Organization; Power and Authority. Each of the Parent and Company
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign entity and is
in good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of the Parent and Company has
the power and authority to own or hold under lease the properties it purports to
own or hold

 

-4-



--------------------------------------------------------------------------------

under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and the Notes and to perform the provisions
hereof and thereof, as applicable. The Parent is organized in conformity with
the requirements for qualification as a REIT under the Code, and its method of
operation enables it to meet the requirements for qualification and taxation as
a REIT under the Code.

Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary action on the part of the Parent and the Company (as
applicable), and this Agreement constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of the
Parent and the Company enforceable against the Parent and the Company (as
applicable) in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3. Disclosure. This Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents, since December 31, 2012, there has
been no change in the financial condition, operations, business, properties or
prospects of the Parent, Company or any Subsidiary except changes that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no fact known to the Parent or the Company that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Parent’s and Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, and the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Parent, Company and each other Subsidiary, (ii) the
Parent’s and Company’s Affiliates, other than Subsidiaries, and (iii) the
Parent’s and Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Parent, Company
and their Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by the Parent, Company or another Subsidiary free
and clear of any Lien that is prohibited by this Agreement.

(c) Each Subsidiary of Parent and Company is a corporation or other legal entity
duly organized, validly existing and, where applicable, in good standing under
the laws of

 

-5-



--------------------------------------------------------------------------------

its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary of Parent and Company has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact.

(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Parent, Company or any of their
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Parent,
Company and their Subsidiaries listed on Schedule 5.5. All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Parent, Company and their Subsidiaries as of the respective dates specified in
such Schedule and the consolidated results of their operations and cash flows
for the respective periods so specified and have been prepared in accordance
with GAAP consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The Parent, Company and their
Subsidiaries do not have any Material liabilities that are not disclosed in the
Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Parent and the Company of this Agreement and the
Notes (as applicable) will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Parent, Company or any Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, shareholders agreement or any other agreement or instrument
to which the Parent, Company or any Subsidiary is bound or by which the Parent,
Company or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent, Company or any
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Parent, Company or
any Subsidiary.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.

 

-6-



--------------------------------------------------------------------------------

(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of Parent or the Company, threatened against or affecting the
Parent, Company or any Subsidiary or any property of the Parent, Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) Neither the Parent, Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.9. Taxes. The Parent, Company and their Subsidiaries have filed all
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(i) the amount of which, individually or in the aggregate, is not Material or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Parent,
Company or a Subsidiary, as the case may be, has established adequate reserves
in accordance with GAAP. Neither the Parent nor the Company knows of any basis
for any other tax or assessment that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Parent, Company and their Subsidiaries in
respect of U.S. federal, state or other taxes for all fiscal periods are
adequate. The U.S. federal income tax liabilities of the Parent, Company and
their Subsidiaries have been finally determined (whether by reason of completed
audits or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended 2012.

Section 5.10. Title to Property; Leases. The Parent, Company and their
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Parent, Company or any Subsidiary after
such date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.

Section 5.11. Licenses, Permits, Etc.

(a) The Parent, Company and their Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others.

 

-7-



--------------------------------------------------------------------------------

(b) To the best knowledge of the Parent and the Company, no product or service
of the Parent, Company or any of its Subsidiaries infringes in any material
respect any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person.

(c) To the best knowledge of the Parent and the Company, there is no Material
violation by any Person of any right of the Parent, Company or any of their
Subsidiaries with respect to any patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned or used by the Parent,
Company or any of its Subsidiaries.

Section 5.12. Compliance with ERISA.

(a) The Parent, Company and each ERISA Affiliate have operated and administered
each Benefit Arrangement and Plan in compliance with all applicable laws except
for such instances of noncompliance as have not resulted in and could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. Neither the Parent, Company nor any ERISA Affiliate has incurred
any liability relating to violation of the minimum funding rules under Title IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could, individually or in
the aggregate, reasonably be expected to result in the incurrence of any such
liability by the Parent, Company or any ERISA Affiliate, or, with respect to any
Plan, in the imposition of any Lien on any of the rights, properties or assets
of the Parent, Company or any ERISA Affiliate, in either case pursuant to Title
IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c) The Parent, Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Parent, Company and its
Subsidiaries is not Material.

 

-8-



--------------------------------------------------------------------------------

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than ten (10) other Institutional Investors,
each of which has been offered the Notes at a private sale for investment.
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any Securities or blue sky laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Parent and the Company
will apply the proceeds of the sale of the Notes hereunder to (a) fund the
repayment of Indebtedness of the Company and its Subsidiaries, (b) fund property
acquisitions and Investments in Equity Interests otherwise permitted under this
Agreement, (c) to finance capital expenditures of the Company and its
Subsidiaries, and (d) provide for the general working capital needs of the
Company and its Subsidiaries. No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 10% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 10% of
the value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

Section 5.15. Existing Indebtedness; Future Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Parent, Company and their
Subsidiaries as of June 30, 2013 (including descriptions of the obligors and
obligees, principal amounts outstanding, any collateral therefor and any
Guaranties thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Parent, Company or their Subsidiaries. Neither the
Parent, Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Parent, Company or such Subsidiary and no event or condition
exists with respect to any Indebtedness of the Parent, Company or any Subsidiary
that would permit (or that with notice or the lapse of time, or both,

 

-9-



--------------------------------------------------------------------------------

would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

(b) Except as disclosed in Schedule 5.15, neither the Parent, Company nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.

(c) Neither the Parent, Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Parent, Company or such Subsidiary, any agreement relating thereto or any
other agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc.

(a) Neither the Parent, Company nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i), clause
(ii) or clause (iii), a “Blocked Person”). Neither the Parent, Company nor any
Controlled Entity has been notified that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is subject to U.S. Economic
Sanctions.

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Parent, Company or any Controlled Entity, directly or indirectly,
(i) in connection with any investment in, or any transactions or dealings with,
any Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.

(c) Neither the Parent, Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign

 

-10-



--------------------------------------------------------------------------------

Transactions Reporting Act of 1970 (otherwise known as the Bank Secrecy Act),
the USA PATRIOT Act or any other United States law or regulation governing such
activities (collectively, “Anti-Money Laundering Laws”) or any U.S. Economic
Sanctions violations, (ii) to the Company’s actual knowledge after making due
inquiry, is under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (iii) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Parent and Company have established procedures and controls which they
reasonably believe are adequate (and otherwise comply with applicable law) to
ensure that the Parent, Company and each Controlled Entity is and will continue
to be in compliance with all applicable current and future Anti-Money Laundering
Laws and U.S. Economic Sanctions.

(d)(1) Neither the Parent, Company nor any Controlled Entity (i) has been
charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a U.S. or any non-U.S.
country or jurisdiction, including but not limited to, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption
Laws”), (ii) to the Company’s actual knowledge after making due inquiry, is
under investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws, or (iv) has been, to the Company’s or
Parent’s actual knowledge after making due inquiry, or is the target of
sanctions imposed by the United Nations or the European Union;

(2) To the Parent’s and Company’s actual knowledge after making due inquiry,
neither the Parent, Company nor any Controlled Entity has, within the last five
years, directly or indirectly offered, promised, given, paid or authorized the
offer, promise, giving or payment of anything of value to a Governmental
Official or a commercial counterparty for the purposes of: (i) influencing any
act, decision or failure to act by such Government Official in his or her
official capacity or such commercial counterparty, (ii) inducing a Governmental
Official to do or omit to do any act in violation of the Governmental Official’s
lawful duty, or (iii) inducing a Governmental Official or a commercial
counterparty to use his or her influence with a government or instrumentality to
affect any act or decision of such government or entity; in each case in order
to obtain, retain or direct business or to otherwise secure an improper
advantage in violation of any applicable law or regulation or which would cause
any holder to be in violation of any law or regulation applicable to such
holder; and

(3) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Parent and Company have
established procedures and controls which they reasonably believe are adequate
(and otherwise comply with applicable law) to ensure that the Parent, Company
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. Neither the Parent, Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the

 

-11-



--------------------------------------------------------------------------------

Public Utility Holding Company Act of 2005, as amended, the ICC Termination Act
of 1995, as amended, or the Federal Power Act, as amended.

Section 5.18. Environmental Matters.

(a) Neither the Parent, Company nor any Subsidiary has knowledge of any claim or
has received any notice of any claim and no proceeding has been instituted
asserting any claim against the Parent, Company or any of its Subsidiaries or
any of their respective real properties or other assets now or formerly owned,
leased or operated by any of them, alleging any damage to the environment or
violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(b) Neither the Parent, Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

(c) Neither the Parent, Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(d) Neither the Parent, Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(e) All buildings on all real properties now owned, leased or operated by the
Parent, Company or any Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 5.19. Condition of Property; Casualties; Condemnation. To the knowledge
of the Company, Parent or each of their Material Subsidiaries, and except such
as has not had, and could not reasonably be expected to have, a Material Adverse
Effect, each Property owned by them (a) is in good repair, working order and
condition, normal wear and tear excepted, (b) is free of structural defects,
(c) is not subject to material deferred maintenance, and (d) has and will have
all building systems contained therein in good repair, working order and
condition, normal wear and tear excepted. To the knowledge of the Company,
Parent or of any of their Subsidiaries, and except such as has not had, and
could not reasonably be expected to have, a Material Adverse Effect, none of the
Properties owned by them is currently affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy. No condemnation or other
like proceedings that has had, or could reasonably be expected to result in, a
Material Adverse Effect, are pending and served nor, to the knowledge

 

-12-



--------------------------------------------------------------------------------

of the Company, Parent or of any of their Subsidiaries, threatened against any
Property owned by Company, Parent or any of their Subsidiaries in any manner
whatsoever. To the knowledge of the Company, Parent or any of their
Subsidiaries, no casualty has occurred to any such Property that could
reasonably be expected to have a Material Adverse Effect.

Section 5.20. Legal Requirements and Zoning. To the knowledge of the Company,
Parent and each of their Subsidiaries, the use and operation of each Property
owned by the Company, Parent or each of their Subsidiaries constitutes a legal
use under applicable zoning regulations (as the same may be modified by special
use permits or the granting of variances) and complies in all material respects
with all legal requirements of applicable Government Authorities, and does not
violate in any material respect any material approvals, material restrictions of
record or any material agreement affecting any such Property (or any portion
thereof).

Section 5.21. Business As of the date of this Agreement, the Parent, the Company
and their Subsidiaries are engaged in the business of the ownership, operation,
acquisition, disposition and development of, and making capital Investments in
or related to, value oriented community or power centers, grocery anchored
neighborhood centers or freestanding retail properties, together with other
business activities incidental thereto.

Section 5.22. Unencumbered Pool Properties Each of the Properties included in
calculations of Unencumbered Asset Value satisfies the requirements of the
definition of the term “Eligible Property” (except as any such requirements have
been waived in writing by the Required Lenders pursuant to Section 23.1) and
each Subsidiary that owns an Unencumbered Pool Property is a Guarantor.

Section 5.23. Material Contracts Schedule 5.23 is, as of date of this Agreement,
a true, correct and complete listing of all Material Contracts. Each of the
Parent, the Company, each other Subsidiary and each other Excel Guarantor that
is party to any Material Contract has performed and is in compliance with all of
the terms of such Material Contract, and no default or event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, exists with respect to any
such Material Contract.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

 

-13-



--------------------------------------------------------------------------------

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or

 

-14-



--------------------------------------------------------------------------------

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO COMPANY, PARENT AND SUBSIDIARIES.

Section 7.1. Financial and Business Information. The Parent shall deliver to
each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Parent’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless
of whether the Parent is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Parent (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,

(i) an unaudited consolidated balance sheet of the Parent and its Subsidiaries
as at the end of such quarter, and

(ii) unaudited consolidated statements of income, changes in shareholders’
equity and cash flows of the Parent and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to

 

-15-



--------------------------------------------------------------------------------

quarterly financial statements generally, and certified by a Senior Financial
Officer as fairly presenting, in all material respects, the financial position
of the companies being reported on and their results of operations and cash
flows, subject to changes resulting from year-end adjustments, provided that
delivery within the time period specified above of copies of the Company’s
Form 10-Q prepared in compliance with the requirements therefor and filed with
the SEC shall be deemed to satisfy the requirements of this Section 7.1(a);

(b) Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Parent’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of

(i) a consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Parent and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Parent’s Form 10-K for such fiscal year (together with the Parent’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);

(c) SEC and Other Reports — within five (5) Business Days of the filing thereof,
one copy of (i) each financial statement, report, notice or proxy statement sent
by the Parent, the Company or any Subsidiary to its principal lending banks as a
whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus and all amendments thereto filed by the Parent, the Company or any
Subsidiary with the SEC and of all

 

-16-



--------------------------------------------------------------------------------

press releases and other statements made available generally by the Company or
any Subsidiary to the public concerning developments that are Material;

(d) Notice of Default or Event of Default — promptly, and in any event within
five (5) Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Parent or the
Company is taking or proposes to take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Parent,
Company or an ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent, Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

(iii) any pending claim, action or lawsuit by the Internal Revenue Service,
Department of Labor, or a plan participant or beneficiary that reasonably could
be expected to result in the incurrence of any liability by the Parent, Company
or any ERISA Affiliate pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans, or, with
respect to any Plan, in the imposition of any Lien on any of the rights,
properties or assets of the Parent, Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Parent, Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

(g) Resignation or Replacement of Auditors — within ten days following the date
on which the Parent or Company’s auditors resign or the Parent or Company elects
to change auditors, as the case may be, notification thereof, together with such
supporting information as the Required Holders may request; and

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or

 

-17-



--------------------------------------------------------------------------------

properties of the Parent, Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of a Note.,

(i) Unencumbered Asset Certificate — An Unencumbered Asset Certificate in the
form of Schedule 7.1(i), (i) at the time financial statements are furnished
pursuant to Sections 7.1(a) and (b), (ii) in connection with the inclusion of a
Property as an Unencumbered Pool Property pursuant to Section 23.1.(b), (iii) in
connection with the termination of a Property as an Unencumbered Pool Property
pursuant to Section 23.2., and (iv) at any other time within 5 Business Days of
the Required Holders’ reasonable request.

(j) Funds From Operations — At the time financial statements are furnished
pursuant to Sections 7.1(a) and (b), (i) a statement of Funds From Operations
certified by the chief financial officer of the Parent in form and substance
reasonably satisfactory to the Required Holders; and (ii) a report of newly
acquired Properties, in form and substance reasonably satisfactory to the
Required Holders, which shall include, without limitation, the Net Operating
Income of such Property, the cost of acquisition of such Property and the amount
of Secured Indebtedness secured by a Lien on such Property.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer:

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Parent and Company
were in compliance with the requirements of Section 10 during the quarterly or
annual period covered by the statements then being furnished, (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence. In the
event that the Parent, Company or any Subsidiary has made an election to measure
any financial liability using fair value (which election is being disregarded
for purposes of determining compliance with this Agreement pursuant to
Section 22.2) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election; and

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Parent,
Company and each of their Subsidiaries from the beginning of the quarterly or
annual period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including, without
limitation, any such event or condition resulting from the failure of the
Parent, Company or any Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and

 

-18-



--------------------------------------------------------------------------------

what action the Parent, Company, or Subsidiary shall have taken or proposes to
take with respect thereto.

(c) Guarantors – certifying what entities were Guarantors from the beginning of
the quarterly or annual period covered by the statements then being furnished to
the date of the certificate.

Section 7.3. Visitation. The Parent and the Company shall permit the
representatives of each holder of a Note that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Parent and Company, to discuss the affairs,
finances and accounts of the Parent, Company and its Subsidiaries with the
Parent’s and Company’s officers, and (with the consent of the Parent, which
consent will not be unreasonably withheld) its independent public accountants,
and (with the consent of the Parent or the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Parent,
Company and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Parent,
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Parent
authorizes said accountants to discuss the affairs, finances and accounts of the
Parent, the Company and their Subsidiaries), all at such times and as often as
may be requested.

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Parent or the Company pursuant to Sections
7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been delivered if the
Parent or the Company satisfies any of the following requirements with respect
thereto:

(i) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
are delivered to each holder of a Note by e-mail;

(ii) the Company shall have timely filed such Form 10–Q or Form 10–K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its home
page on the internet, which is located at http://exceltrust.com as of the date
of this Agreement;

(iii) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or

 

-19-



--------------------------------------------------------------------------------

(iv) the Parent or the Company shall have filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Parent or the Company shall have given each holder of a Note prior written
notice, which may be by e-mail or in accordance with Section 18, of such posting
or filing in connection with each delivery, provided further, that upon request
of any holder to receive paper copies of such forms, financial statements and
Officer’s Certificates or to receive them by e-mail, the Company will promptly
e-mail them or deliver such paper copies, as the case may be, to such holder.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, either series of Notes, in an amount not less than
$1,000,000 (and in integral multiples of $100,000 above such amount) of the
aggregate principal amount of the Notes of such series then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, plus
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes of the series which
is to be optionally prepaid written notice of each optional prepayment under
this Section 8.2 not less than five days and not more than 60 days prior to the
date fixed for such prepayment unless the Company and the Required Holders agree
to another time period pursuant to Section 17. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes of such series to be prepaid on such date, the principal amount of each
Note of such series held by such holder to be prepaid (determined in accordance
with Section 8.3), and the interest to be paid on the prepayment date with
respect to such principal amount being prepaid, and shall be accompanied by a
certificate of a Senior Financial Officer as to the estimated Make-Whole Amount
due in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such computation.
Two Business Days prior to such prepayment, the Company shall deliver to each
holder of Notes a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes of a series pursuant to Section 8.2, the principal
amount of the Notes of such series to be prepaid shall be allocated among all of
the Notes of such series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with

 

-20-



--------------------------------------------------------------------------------

interest on such principal amount accrued to such date and the applicable
Make-Whole Amount, if any. From and after such date, unless the Company shall
fail to pay such principal amount when so due and payable, together with the
interest and Make-Whole Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Parent and the Company will not and will not
permit any Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes. The
Company will promptly cancel all Notes acquired by it, Parent or any Affiliate
pursuant to any payment or prepayment of Notes pursuant to this Agreement and no
Notes may be issued in substitution or exchange for any such Notes.

Section 8.6. Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

 

-21-



--------------------------------------------------------------------------------

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

 

-22-



--------------------------------------------------------------------------------

SECTION 9. AFFIRMATIVE COVENANTS.

The Parent and the Company jointly and severally covenant that so long as any of
the Notes are outstanding:

Section 9.1. Compliance with Laws. Without limiting Section 10.4, the Parent and
the Company will, and will cause each of their Subsidiaries to, comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.2. Insurance. The Parent and the Company will, and will cause each of
their Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

Section 9.3. Maintenance of Properties. The Parent and the Company will, and
will cause each of their Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Parent, Company or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Parent or
Company has concluded that such discontinuance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes and Claims. The Parent and the Company will, and
will cause each of their Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Parent, Company
or any Subsidiary, provided that neither the Parent, Company nor any Subsidiary
need pay any such tax, assessment, charge, levy or claim if (i) the amount,
applicability or validity thereof is contested by the Parent, Company or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Parent, Company or a Subsidiary has established adequate reserves therefor
in accordance with GAAP on the books of the Parent, Company or such Subsidiary
or (ii) the

 

-23-



--------------------------------------------------------------------------------

nonpayment of all such taxes, assessments, charges, levies and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.5. Corporate Existence, Etc. The Parent and Company will at all times
preserve and keep its corporate and limited partnership existence, respectively,
in full force and effect. Subject to Section 10.2, the Parent and Company will
at all times preserve and keep in full force and effect the existence of each of
their Subsidiaries (unless merged into the Parent, Company or a Wholly-Owned
Subsidiary) and all rights and franchises of the Parent, Company and its
Subsidiaries unless, in the good faith judgment of the Parent or Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.

Section 9.6. Books and Records. The Parent and the Company will, and will cause
each of their Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Parent, Company or
such Subsidiary, as the case may be. The Parent and the Company will, and will
cause each of their Subsidiaries to, keep books, records and accounts which, in
reasonable detail, accurately reflect all transactions and dispositions of
assets. The Parent, Company and their Subsidiaries have devised a system of
internal accounting controls sufficient to provide reasonable assurances that
their respective books, records, and accounts accurately reflect all
transactions and dispositions of assets and the Parent and the Company will, and
will cause each of their Subsidiaries to, continue to maintain such system.

Section 9.7. Excel Guarantors and Release of Excel Guarantors.

(a) If prior to the Investment Grade Rating Date (x) any Person (other than an
Excluded Subsidiary) becomes a Material Subsidiary or (y) any Subsidiary becomes
a guarantor or an obligor under a Material Credit Facility, the Company shall
deliver to the Purchasers each of the following in form and substance
satisfactory to the Purchasers no later than ten Business Days thereafter: (i) a
joinder to the Excel Guaranty and the Excel Indemnity and Contribution Agreement
executed by such Person (whereupon such Person shall become an Excel Guarantor
hereunder) and (ii) the items that would have been delivered under Sections
4.4(a) and 4.11 if such Subsidiary had been an Excel Guarantor on the date of
this Agreement; provided, however, promptly (and in any event within 5 Business
Days) upon any Excluded Subsidiary ceasing to be subject to the restriction
which prevented it from becoming an Excel Guarantor on the Closing or delivering
a joinder to the Excel Guaranty and Excel Indemnity and Contribution Agreement
pursuant to this Section, as the case may be, such Subsidiary shall comply with
the provisions of this Section.

(b) On and after the Investment Grade Rating Date, within 10 Business Days of
any Subsidiary (other than an Excluded Subsidiary which has not and does not
become a guarantor or an obligor under a Material Credit Facility)
(i) incurring, acquiring or suffering to exist Guarantee Obligations, or
otherwise becoming obligated, with respect to any Indebtedness of another Person
or (ii) that (x) owns or leases an Unencumbered Pool Property or other asset the
value of which is included in calculations of Unencumbered Asset Value (or owns
any Equity Interests in any Subsidiary that owns or leases an Unencumbered Pool
Property or other asset that is included in calculations of Unencumbered Asset
Value) and (y) has incurred,

 

-24-



--------------------------------------------------------------------------------

acquired or suffered to exist Recourse Indebtedness, the Company shall deliver
to the Purchasers each of the following in form and substance satisfactory to
the Purchasers: (1) a joinder to the Excel Guaranty and the Excel Indemnity and
Contribution Agreement executed by such Subsidiary and (2) the items that would
have been delivered under Sections 4.4(a) and 4.11 if such Subsidiary had been
an Excel Guarantor on the date of this Agreement; provided, however, promptly
(and in any event within 5 Business Days) upon any Excluded Subsidiary ceasing
to be subject to the restriction which prevented it from becoming an Excel
Guarantor on the Closing or delivering a joinder to the Excel Guaranty and the
Excel Indemnity and Contribution Agreement pursuant to this Section, as the case
may be, such Subsidiary shall comply with the provisions of this Section.

(c) The Company may, at its option, in order to maintain compliance with
Section 10.6 (k) or otherwise, cause any Subsidiary that is not already an Excel
Guarantor to become an Excel Guarantor by executing and delivering to the
Purchasers the items required to be delivered under the immediately preceding
Section 9.7(a).

(d) The Company may request in writing that the Purchasers release, and upon
receipt of such request the Purchasers shall release, an Excel Guarantor (other
than the Parent) from the Excel Guaranty so long as: (i) such Excel Guarantor
(x) qualifies, or will qualify simultaneously with its release from the Excel
Guaranty, as an Excluded Subsidiary, or (y) prior to the Investment Grade Rating
Date, in the case of a Material Subsidiary, such Material Subsidiary has ceased
to be, or simultaneously with its release from the Excel Guaranty will cease to
be, a Material Subsidiary or a Subsidiary; (ii) such Excel Guarantor is not
otherwise required to be a party to the Excel Guaranty under the applicable
clause set forth in the immediately preceding subsection (a) or (b); (iii) prior
to the Investment Grade Rating Date, such Guarantor is not a Property Owner,
other than a Property Owner whose Unencumbered Pool Properties are being
terminated as Unencumbered Pool Properties under Section 23.2. (in which case
the release under this Section shall be effected simultaneously with the
applicable termination under Section 23.2.); (iv) no Default or Event of Default
shall then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.6.; (v) the representations and
warranties made or deemed made by the Parent, the Company and each Excel
Guarantor in this Agreement and the Excel Guaranty to which any of them is a
party, shall be true and correct on and as of the date of such release with the
same force and effect as if made on and as of such date except to the extent
(A) that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and (B) of changes in factual
circumstances expressly permitted under this Agreement and the Excel Guaranty;
(vi) such Excel Guarantor has been or is simultaneously released as a guarantor
or an obligor (as applicable) under each other Material Credit Facility; and
(vii) the Purchasers shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Purchasers)
prior to the requested date of release. Delivery by the Company to the
Purchasers of any such request shall constitute a representation by the Company
that the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.

 

-25-



--------------------------------------------------------------------------------

Section 9.8. REIT Status. The Parent shall maintain its status as, and election
to be treated as, a REIT under the Code. The Parent will, at all times, conduct
its affairs and the affairs of its Subsidiaries in a manner so as to continue to
qualify as a REIT and elect to be treated as a REIT under all applicable laws,
rules and regulations.

Section 9.9. Exchange Listing. The Parent shall maintain at least one class of
common shares of the Parent having trading privileges on the New York Stock
Exchange.

Section 9.10. Material Contracts. The Parent and the Company shall, and shall
cause each Subsidiary and each Excel Guarantor to, duly and punctually perform
and comply with any and all material representations, warranties, covenants and
agreements expressed as binding upon any such Person under any Material
Contract. The Parent and the Company shall not, and shall not permit any
Subsidiary or any Excel Guarantor to, do or knowingly permit to be done anything
to impair materially the value of any of the Material Contracts.

Section 9.11. Environmental Matters. The Parent and the Company shall, and shall
cause each Subsidiary and each Excel Guarantor to, comply with all Environmental
Laws the failure with which to comply could reasonably be expected to have a
Material Adverse Effect. The Parent and the Company shall comply, and shall
cause each Subsidiary and each Excel Guarantor to comply, and the Parent and the
Company shall use, and shall cause each Subsidiary and each Excel Guarantor to
use, commercially reasonable efforts to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws in all
material respects. The Parent and the Company shall, and shall cause each
Subsidiary and each Excel Guarantor to, promptly take all actions and pay or
arrange to pay all costs necessary for it and for the Properties to comply in
all material respects with all Environmental Laws and all Governmental
Approvals, including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws. The Parent
and the Company shall, and shall cause each Subsidiary and each other the Excel
Guarantor to, promptly take all actions necessary to prevent the imposition of
any Liens on any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Purchasers.

SECTION 10. NEGATIVE COVENANTS.

The Company and the Parent jointly and severally covenant that so long as any of
the Notes are outstanding:

Section 10.1. Transactions with Affiliates. The Parent and the Company shall not
permit to exist or enter into, and shall not permit any Excel Guarantor or other
Subsidiary to permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 10.1.,
(b) transactions in the ordinary course of and pursuant to the reasonable
requirements or practices of the business of the Parent, the Company, such
Subsidiary, or such Excel Guarantor and upon fair and reasonable terms which are
no less favorable to the Parent, the Company, such Subsidiary or such Excel
Guarantor than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate or (c) transactions among the Company and Excel
Guarantors. Notwithstanding the forgoing, no payments may be made with

 

-26-



--------------------------------------------------------------------------------

respect to any items set forth on such Schedule 10.1. if a Default or Event of
Default exists or would result therefrom.

Section 10.2. Merger, Consolidation, Sales of Assets and Other Arrangements..
The Parent and the Company shall not, and shall not permit any Excel Guarantor
or any of their Subsidiaries to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

(a) any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary or any Excel
Guarantor (other than the Parent and the Company) so long as immediately prior
to the taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;
notwithstanding the foregoing, any Excel Guarantor (other than the Parent and
the Company) may enter into a transaction of merger pursuant to which such Excel
Guarantor is not the survivor of such merger only if (i) the Company shall have
given the Purchasers at least 5 Business Days’ prior written notice of such
merger, such notice to include a certification to the effect that immediately
after and after giving effect to such action, no Default or Event of Default is
or would be in existence; (ii) if the survivor entity is a Material Subsidiary
(and not an Excluded Subsidiary) within 5 Business Days of consummation of such
merger, the survivor entity (if not already an Excel Guarantor) shall have
executed and delivered a joinder agreement in form and substance satisfactory to
the Required Holders pursuant to which such survivor entity shall expressly
assume all of such Excel Guarantor’s Obligations under the Excel Guaranty and
the Excel Contribution and Indemnity Agreement; (iii) within 5 Business Days of
consummation of such merger, the survivor entity delivers to the Required
Holders the following: (A) items of the type referred to in Sections 4.4(a) and
4.11 with respect to the survivor entity as in effect after consummation of such
merger (if not previously delivered to the Required Holders and still in
effect), (B) copies of all documents entered into by such Excel Guarantor or the
survivor entity to effectuate the consummation of such merger, including, but
not limited to, articles of merger and the plan of merger, (C) copies, certified
by the Secretary or Assistant Secretary (or other individual performing similar
functions) of such Excel Guarantor or the survivor entity, of all corporate and
shareholder (or comparable) action authorizing such merger and (D) copies of any
filings with the Securities and Exchange Commission in connection with such
merger; and (iv) such Excel Guarantor and the survivor entity each takes such
other action and delivers such other documents, instruments, opinions and
agreements as the Required Holders may reasonably request;

(b) the Parent, the Company, the Excel Guarantors and the other Subsidiaries may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;

(c) a Person may merge with and into the Parent or the Company so long as
(i) the Parent or the Company is the survivor of such merger, (ii) immediately
prior to such merger, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence, and
(iii) the Company shall have given the Required Holders and the Purchasers at
least 10 Business Days’ prior written notice of such merger, such notice to
include

 

-27-



--------------------------------------------------------------------------------

a certification as to the matters described in the immediately preceding clause
(ii) (except that such prior notice shall not be required in the case of the
merger of a Subsidiary with and into the Company or a Subsidiary (other than the
Company) with and into the Parent); and

(d) the Parent, the Company, the Excel Guarantors and the other Subsidiaries may
sell, transfer or dispose of assets, other than Unencumbered Pool Properties or
the Equity Interests of a Property Owner, among themselves.

Section 10.3. Line of Business. The Parent and the Company will not and will not
permit their Subsidiaries to engage in any business if, as a result, the general
nature of the business in which the Parent, Company and its Subsidiaries, taken
as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Parent, Company and each of its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement.

Section 10.4. Terrorism Sanctions Regulations. The Parent and the Company will
not and will not permit any Controlled Entity (a) to become (including by virtue
of being owned or controlled by a Blocked Person), own or control a Blocked
Person or any Person that is the target of sanctions imposed by the United
Nations or by the European Union, or (b) directly or indirectly to have any
investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder to be in violation of any law or regulation applicable to such
holder, or (ii) is prohibited by or subject to sanctions under any U.S. Economic
Sanctions, or (c) to engage, nor shall any Affiliate of either engage, in any
activity that could subject such Person or any holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.

Section 10.5. Liens and Negative Pledge. The Parent and the Company shall not,
and shall not permit any Excel Guarantor or any Subsidiary to, (a) create,
assume, incur, permit or suffer to exist any Lien on Unrestricted 1031 Cash or
any Unencumbered Pool Property or any direct or indirect ownership interest of
the Company in any Person owning any Unencumbered Pool Property, now owned or
hereafter acquired, except for Permitted Liens or (b) permit Unrestricted 1031
Cash or any Unencumbered Pool Property or any direct or indirect ownership
interest of the Company or in any Person owning an Unencumbered Pool Property,
to be subject to a Negative Pledge except for a Negative Pledge contained in any
agreement that evidences Unsecured Indebtedness which contains restrictions on
encumbering assets that are not more restrictive than those restrictions
contained in this Agreement and the documents executed in connection herewith.

Section 10.6. Financial Covenants.

(a) Minimum Tangible Net Worth. The Parent shall not permit Tangible Net Worth
at any time to be less than (i) $529,975,000, plus (ii) 80% of the Net Proceeds
of all Equity Issuances effected at any time after June 30, 2013 by the Parent
or any of its Subsidiaries to any Person other than the Parent or any of its
Subsidiaries.

 

-28-



--------------------------------------------------------------------------------

(b) Ratio of Total Liabilities to Total Asset Value. The Parent shall not permit
the ratio of (i) Total Liabilities to (ii) Total Asset Value to exceed 0.60 to
1.00 at any time.

(c) Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit the
ratio of (x) Adjusted EBITDA for any fiscal quarter to (y) Fixed Charges of the
Parent and its Subsidiaries determined on a consolidated basis for such fiscal
quarter, to be less than 1.50 to 1.00 at any time.

(d) Ratio of Secured Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Total Asset Value to be greater than
0.40 to 1.00 at any time.

(e) Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Parent
shall not permit the ratio of (i) Unsecured Indebtedness of the Parent and its
Subsidiaries determined on a consolidated basis to (ii) Unencumbered Asset Value
to be greater than 0.60 to 1.00 at any time.

(f) Ratio of Unencumbered NOI to Unsecured Interest Expense. The Parent shall
not permit the ratio of (i) Unencumbered NOI for any period of four consecutive
fiscal quarters ended on or after September 30, 2013, to (ii) Unsecured Interest
Expense of the Parent and its Subsidiaries determined on a consolidated basis
for the same four fiscal quarter period, to be less than 2.00 to 1.00 at any
time.

(g) Permitted Investments. The Parent and the Company shall not, and shall not
permit any Excel Guarantor or other Subsidiary to, make an Investment in or
otherwise own the following items which would cause the aggregate value of such
holdings of such Persons to exceed the following percentages of Total Asset
Value at any time:

(i) Investments in Unconsolidated Affiliates, such that the aggregate book value
of such Investments exceeds 15.0% of Total Asset Value;

(ii) Mortgage Receivables, such that the aggregate book value thereof exceeds
5.0% of Total Asset Value;

(iii) Construction- in- Process, such that the amount thereof exceeds 15.0% of
Total Asset Value;

(iv) Unimproved Land such that the aggregate book value of all such Unimproved
Land exceeds 5.0% of Total Asset Value;

(v) Ownership, leasing or other interests of the Parent, the Company, any other
Subsidiary or any Unconsolidated Affiliate of or in Other Property Holdings such
that the aggregate book value of such Properties exceeds 5.0% of Total Asset
Value; and

(vi) Common stock, Preferred Stock, other capital stock, beneficial interest in
trust, membership interest in limited liability companies and other Equity
Interests in Persons (other than Subsidiaries and Unconsolidated Affiliates),
such that the aggregate value of

 

-29-



--------------------------------------------------------------------------------

such interests calculated on the basis of the lower of cost or market, exceeds
5.0% of Total Asset Value.

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (ii) through
(vi) shall not exceed: 25% of Total Asset Value. For purposes of this
subsection, if a Development Property is owned by an Unconsolidated Affiliate of
the Parent, then the product of (A) the Parent’s Ownership Share in such
Unconsolidated Affiliate and (B) the amount of the Total Budgeted Costs for such
Development Property shall be used in calculating such investment limitation.

(h) [Intentionally Omitted.]

(i) [Intentionally Omitted.]

(j) Dividends and Other Restricted Payments. Subject to the following sentence,
if an Event of Default exists, the Parent and the Company shall not, and shall
not permit any of their respective Subsidiaries (other than Wholly Owned
Subsidiaries) to, declare or make, or incur any liability to make, Restricted
Payments during any period of four consecutive fiscal quarters in an aggregate
amount in excess of the greater of (i) 95% of Funds From Operations of the
Parent and its Subsidiaries determined on a consolidated basis for such period
and (ii) the minimum amount of cash distributions required to be made by the
Parent to its shareholders to maintain compliance with Section 9.8. If an Event
of Default under Section 11(a), (b), (g) or (h) shall exist, none of the Parent,
the Company nor any Subsidiary (other than Wholly Owned Subsidiaries) shall
directly or indirectly declare or make, or incur any liability to make, any
Restricted Payments.

(k) Assets Owned by Company and Guarantors. Until the Investment Grade Rating
Date, the Parent shall not permit the amount of Adjusted Total Asset Value
attributable to assets directly owned by the Company and the Excel Guarantors to
be less than 90.0% of Adjusted Total Asset Value at any time.

(l) Unencumbered Pool Property Requirements. The Parent and the Company shall
not permit (a) the Unencumbered Asset Value to be less than $200,000,000 or
(b) the Occupancy Rate of all Unencumbered Pool Properties determined on an
aggregate basis to be less than 80.0% or (c) the number of Unencumbered Pool
Properties to be less than 10 or (d) a single tenant (together with any
Affiliates of such tenant) to account for more than 15% of the rents generated
by all Unencumbered Pool Properties determined on an aggregate basis.

(m) Secured Recourse Indebtedness. The Parent and the Company shall not permit
the ratio (expressed as a percentage) of (i) Secured Recourse Indebtedness of
the Parent and its Subsidiaries determined on a consolidated basis to (ii) Total
Asset Value, to exceed 10.0% at any time.

Section 10.7. Restrictions on Intercompany Transfers. The Parent and the Company
shall not, and shall not permit any Excel Guarantor or any of their Subsidiaries
(other than Excluded Subsidiaries) to, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other

 

-30-



--------------------------------------------------------------------------------

equity interests owned by the Parent, the Company or any of their Subsidiaries;
(b) pay any Indebtedness owed to the Parent, the Company or any of their
Subsidiaries; (c) make loans or advances to the Parent, the Company or any of
their Subsidiaries; or (d) transfer any of its property or assets to the Parent,
the Company or any of their Subsidiaries; other than (i) with respect to the
preceding clauses (a) through (d), those encumbrances or restrictions contained
in (A) this Agreement or (B) any agreement that evidences Unsecured Indebtedness
containing encumbrances or restrictions on the actions described above that are
not more restrictive than those encumbrances or restrictions contained in this
Agreement and the documents executed in connection herewith, or (this Agreement,
or (ii) with respect to clause (d), customary provisions restricting assignment
of any agreement entered into by the Parent, the Company, any Excel Guarantor or
any of their Subsidiaries in the ordinary course of business.

Section 10.8. Fiscal Year. The Parent and the Company shall not, and shall not
permit any Excel Guarantor or other Subsidiary to, change its fiscal year from
that in effect as of the date of this Agreement.

Section 10.9. Modifications of Organizational Documents and Material Contracts.
The Parent and the Company shall not, and shall not permit any Excel Guarantor
or other Subsidiary to, amend, supplement, restate or otherwise modify or waive
the application of any provision of its certificate or articles of incorporation
or formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) is adverse to the interest of
the Purchasers or (b) could reasonably be expected to have a Material Adverse
Effect. The Parent and the Company shall not enter into, and shall not permit
any Subsidiary or Excel Guarantor to enter into, any amendment or modification
to any Material Contract which could reasonably be expected to have a Material
Adverse Effect or default in the performance of any obligations of the Parent,
the Company and any Excel Guarantor or other Subsidiary in any Material Contract
or permit any Material Contract to be canceled or terminated prior to its stated
maturity.

Section 10.10. Environmental Matters. The Parent and the Company shall not, and
shall not permit any Excel Guarantor or other Subsidiary or any other Person to,
use, generate, discharge, emit, manufacture, handle, process, store, release,
transport, remove, dispose of or clean up any Hazardous Materials on, under or
from the Properties in material violation of any Environmental Law or in a
manner that could reasonably be expected to lead to any material environmental
claim or pose a material risk to human health, safety or the environment.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Purchasers.

Section 10.11. Derivatives Contracts. The Parent and the Company shall not, and
shall not permit any Excel Guarantor or other Subsidiary to enter into or become
obligated in respect of, Derivatives Contracts, other than Derivatives Contracts
entered into by the Parent, the Company, an Excel Guarantor or such Subsidiary
in the ordinary course of business and which establish an effective hedge in
respect of liabilities, commitments or assets held or reasonably anticipated by
the Parent, the Company, any Excel Guarantor or other Subsidiary.

 

-31-



--------------------------------------------------------------------------------

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Parent or the Company defaults in the performance of or compliance with
any term contained in Sections 7.1(d), 9.8 or 10; or

(d) the Parent or the Company or any Excel Guarantor defaults in the performance
of or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Excel Guaranty or Excel Indemnity and
Contribution Agreement and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or

(e)(i) any representation or warranty made in writing by or on behalf of the
Parent or the Company or by any officer of the Parent or the Company in this
Agreement or any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made, or (ii) any representation or warranty
made in writing by or on behalf of any Excel Guarantor or by any officer of such
Excel Guarantor in the Excel Guaranty or any writing furnished in connection
with such Excel Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or

(f)(i) the Company, Parent or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $20,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company, the Parent or any Subsidiary
is in default in the performance of or compliance with any term of any evidence
of any Indebtedness in an aggregate outstanding principal amount of at least
$20,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company, Parent or any
Subsidiary has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least

 

-32-



--------------------------------------------------------------------------------

$20,000,000, or (y) one or more Persons have the right to require the Company,
Parent or any Subsidiary so to purchase or repay such Indebtedness; or

(g) the Company, Parent or any Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company, Parent or any of their
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, Parent or
any of their Subsidiaries, or any such petition shall be filed against the
Company, Parent or any of their Subsidiaries and such petition shall not be
dismissed within 60 days; or

(i) one or more final judgments or orders for the payment of money aggregating
in excess of $20,000,000, including, without limitation, any such final order
enforcing a binding arbitration decision, are rendered against one or more of
the Company, Parent and their Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay;

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company, Parent or any
ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $10,000,000, (iv) the Company, Parent or any
ERISA Affiliate is the subject of a pending claim, action or lawsuit by the
Internal Revenue Service, Department of Labor, plan participant or beneficiary
that is reasonably expected to result in liability pursuant to Title I of ERISA
or the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), (v) the Company, Parent or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company, Parent or
any Subsidiary establishes or amends any Benefit Arrangement that is an employee
welfare benefit plan within the meaning of section 3(l) of ERISA that provides
post-employment welfare benefits in a manner that would increase the

 

-33-



--------------------------------------------------------------------------------

liability of the Company, Parent or any Subsidiary thereunder; and any such
event or events described in clauses (i) through (vi) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

(k) the Excel Guaranty shall cease to be in full force and effect, any Excel
Guarantor or any Person acting on behalf of any Excel Guarantor shall contest in
any manner the validity, binding nature or enforceability of the Excel Guaranty,
or the obligations of any Excel Guarantor under the Excel Guaranty are not or
cease to be legal, valid, binding and enforceable in accordance with the terms
of the Excel Guaranty.

(l) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d- 3 and 13d- 5
under the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35.0% of the total voting power of the then
outstanding voting stock of the Parent; or (ii) during any period of 12
consecutive months ending after the date of this Agreement, individuals who at
the beginning of any such 12- month period constituted the Board of Directors of
the Parent (together with any new directors whose election by such Board or
whose nomination for election by the shareholders of the Parent was approved by
a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved but excluding any director whose initial
nomination for, or assumption of office as, a director occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors) cease for any reason to constitute a two- thirds of the
Board of Directors of the Parent then in office; or (iii) the Parent shall cease
to own and control, directly or indirectly, at least 90% of the total voting
power of the then outstanding Equity Interests of the Company; or (iv) the
Parent or a Wholly Owned Subsidiary of the Parent shall cease to be the sole
general partner of the Company or shall cease to have the sole and exclusive
power to exercise all management and control over the Company.

(m) Any strike, lockout, labor dispute, embargo, condemnation, act of God or
public enemy, or other casualty which causes, for more than 30 consecutive days
beyond the coverage period of any applicable business interruption insurance,
the cessation or substantial curtailment of revenue producing activities of the
Parent, the Company, any Excel guarantor, or any of their Subsidiaries taken as
a whole and only if any such event or circumstance could reasonably be expected
to have a Material Adverse Effect.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration.

(a) (a) If an Event of Default with respect to the Company, Parent or any
Subsidiary described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such

 

-34-



--------------------------------------------------------------------------------

clause encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, Excel Guaranty, or Excel Indemnity and Contribution Agreement or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment

 

-35-



--------------------------------------------------------------------------------

under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Excel Guaranty, or any Note upon any holder thereof shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF Notes.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000.00, provided that if
necessary to enable

 

-36-



--------------------------------------------------------------------------------

the registration of transfer by a holder of its entire holding of Notes, one
Note may be in a denomination of less than $100,000.00. Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representation set forth in Section 6.2.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Wells Fargo Bank,
N.A. in such jurisdiction. The Company may at any time, by notice to each holder
of a Note, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has

 

-37-



--------------------------------------------------------------------------------

been paid thereon or surrender such Note to the Company in exchange for a new
Note or Notes pursuant to Section 13.2. The Company will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, any Excel Guaranty, any Excel Indemnity and Contribution Agreement or
the Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the reasonable costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement, any Excel Guaranty, any Excel Indemnity or
Contribution Agreement or the Notes or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with this
Agreement, any Excel Guaranty, any Excel Indemnity and Contribution Agreement or
the Notes, or by reason of being a holder of any Note, (b) the reasonable costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company, Parent or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Notes, any Excel Guaranty, and any Excel Indemnity and
Contribution Agreement and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO provided, that such costs and expenses under
this clause (c) shall not exceed $4,000. The Company will pay, and will save
each Purchaser and each other holder of a Note harmless from, (i) all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes) and (ii) any and all wire transfer fees that any bank
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note.

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Excel Guaranty, or the Notes, and
the termination of this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any

 

-38-



--------------------------------------------------------------------------------

certificate or other instrument delivered by or on behalf of the Parent or the
Company pursuant to this Agreement shall be deemed representations and
warranties of the Parent or the Company (as applicable) under this Agreement.
Subject to the preceding sentence, this Agreement, the Notes and the Excel
Guaranty embody the entire agreement and understanding between each Purchaser
and the Parent and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Parent,
the Company and the Required Holders, except that:

(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing;

(b) no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20; and

(c) Section 8.5 may be amended or waived to permit offers to purchase made by
the Company, Parent or an Affiliate pro rata to the holders of all Notes at the
time outstanding upon the same terms and conditions only with the written
consent of the Company and the Super-Majority Holders.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, of the Notes or of the Excel Guaranty; provided, however, that 30 days’
notice shall be deemed sufficient in all cases. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or the any Excel Guaranty to each holder of
a Note promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.

(b) Payment. None of the Parent, the Company or any Subsidiary will directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to

 

-39-



--------------------------------------------------------------------------------

any holder of a Note as consideration for or as an inducement to the entering
into by such holder of any waiver or amendment of any of the terms and
provisions hereof or of the Excel Guaranty or any Note unless such remuneration
is concurrently paid, or security is concurrently granted or other credit
support concurrently provided, on the same terms, ratably to each holder of a
Note even if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or the Excel Guaranty by a holder of a Note that has transferred or
has agreed to transfer its Note to the Company, the Parent, any Subsidiary or
any Affiliate of the Company or the Parent (either pursuant to a waiver under
Section 17.1(c) or subsequent to Section 8.5 having been amended pursuant to
Section 17.1(c)) in connection with such consent shall be void and of no force
or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.

Section 17.3. Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 or the Excel Guaranty applies equally to all holders
of Notes and is binding upon them and upon each future holder of any Note and
upon the Company without regard to whether such Note has been marked to indicate
such amendment or waiver. No such amendment or waiver will extend to or affect
any obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Parent or the Company and any holder of a Note and no delay in
exercising any rights hereunder or under any Note or the Excel Guaranty shall
operate as a waiver of any rights of any holder of such Note.

Section 17.4. Notes Held by Company, etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Excel Guaranty, or the Notes,
or have directed the taking of any action provided herein or in the Excel
Guaranty, or the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

 

-40-



--------------------------------------------------------------------------------

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Parent or the Company, to the Company at its address set forth
at the beginning hereof to the attention of Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company, Parent or
any Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature, provided that such
term does not include information that (a) was publicly known or otherwise known
to such Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company, Parent or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment

 

-41-



--------------------------------------------------------------------------------

represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, but only to the extent such
Purchaser may reasonably determine such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under such Purchaser’s Notes, this Agreement, or the Excel Guaranty.
Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 20.

In the event that as a condition to receiving access to information relating to
the Company, Parent or their Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Company, this
Section 20 shall supersede any such other confidentiality undertaking.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as

 

-42-



--------------------------------------------------------------------------------

a “Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Substitute Purchaser, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto. Delivery of an executed counterpart hereof by any party by facsimile or
“PDF” via electronic mail shall be as effective as delivery of a manually
executed counterpart hereof.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New

 

43



--------------------------------------------------------------------------------

York excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.

Section 22.7. Jurisdiction and Process; Waiver of Jury Trial.

(a) The Parent and the Company irrevocably submit to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement or the Notes. To the fullest extent permitted
by applicable law, the Parent and the Company irrevocably waive and agree not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(b) The Parent and the Company consent to process being served by or on behalf
of any holder of Notes in any suit, action or proceeding of the nature referred
to in Section 22.7(a) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Parent and the Company agree that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Parent or
the Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

SECTION 23. ELIGIBILITY OF PROPERTIES.

Section 23.1. Unencumbered Properties.

(a) Existing Unencumbered Pool Properties. As of the Closing the parties hereto
acknowledge and agree that the Properties listed on Schedule 23.1. are
Unencumbered Pool Properties as of the date of this Agreement.

(b) Additional Unencumbered Pool Properties.

 

-44-



--------------------------------------------------------------------------------

(i) After the Closing, if there are 10 or more Unencumbered Pool Properties, a
Property that otherwise satisfies the requirements of the definition of the term
“Eligible Property” shall be included as an Unencumbered Pool Property upon
receipt by Purchasers of (i) an Unencumbered Asset Certificate pursuant to
Section 7.1(i) setting forth the information required to be contained therein
and assuming that such Property is included as an Unencumbered Pool Property and
(ii) the Required Property Diligence, which such Required Property Diligence
must be reasonably satisfactory to the Required Holders in all respects.

(ii) After the Closing, if there are less than 10 Unencumbered Pool Properties,
a Property shall only be included as an Unencumbered Pool Property at the sole
discretion of the Required Holders.

(c) Alternative Acceptance Procedure for Additional Unencumbered Pool
Properties. Any Property that does not satisfy all of the requirements of the
term “Eligible Property” shall be included only upon the written approval of the
Required Holders; provided, however, that such approval shall only be a waiver
of those requirements in the definition of “Eligible Property” specifically set
forth and approved therein with respect to such Property.

Section 23.2. Termination of Designation as Unencumbered Pool Property. . A
Property shall cease to be included as an Unencumbered Pool Property for
purposes of this Agreement if (i) such Property ceases to satisfy the
requirements of the definition of the term “Eligible Property” applicable to it
(with the termination effective immediately), (ii) the Company requests that
such Property be removed as an Unencumbered Pool Property by delivering (A) a
written request to the Purchasers, which such request shall contain a
certification that the representations and warranties made or deemed made by the
Parent, the Company and Excel Guarantors in this Agreement and the Excel
Guaranty shall be true and correct in all material respects on and immediately
after giving effect to such removal with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under this Agreement, and
(B) a pro forma certificate demonstrating compliance with the covenants set
forth in Section 10.6. after giving effect to such removal, or (iii) such
Property is not identified as an Unencumbered Pool Property in an Unencumbered
Asset Certificate subsequently submitted pursuant to this Agreement which
demonstrates compliance with all applicable covenants and conditions (with the
termination effective as of the date of receipt by the Purchasers of such
Unencumbered Asset Certificate). The removal of a Property pursuant to the
immediately preceding clause (ii) shall be effective 10 days after the
Purchaser’s receipt of the deliveries set forth in such clause. Notwithstanding
the foregoing, no Property will be terminated as an Unencumbered Pool Property
if (i) a Default or Event of Default exists or (ii) a Default or Event of
Default would exist immediately after such Property is terminated as an
Unencumbered Pool Property.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-45-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, EXCEL TRUST, L.P. By:   Excel Trust, Inc., its sole general
partner   By  

 /s/ James Y. Nakagawa

    James Y. Nakagawa     Chief Financial Officer

 

EXCEL TRUST, INC. By  

 /s/ S. Eric Ottesen

  S. Eric Ottesen   Senior Vice President and General Counsel

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:  

Prudential Investment Management, Inc.,

as investment manager

By:  

 /s/ Cornelia Cheng

        Vice President

 

-46-



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

 /s/ Cornelia Cheng

        Vice President

 

PRUCO LIFE INSURANCE COMPANY By:  

 /s/ Cornelia Cheng

        Assistant Vice President

 

MTL INSURANCE COMPANY By:   Prudential Private Placement Investors, L.P. (as
Investment Advisor) By:   Prudential Private Placement Investors, Inc. (as its
General Partner)   By:  

 /s/ Cornelia Cheng

          Vice President

 

THE PENN INSURANCE AND ANNUITY COMPANY By:   Prudential Private Placement
Investors, L.P. (as Investment Advisor) By:   Prudential Private Placement
Investors, Inc. (as its General Partner)   By:  

 /s/ Cornelia Cheng

          Vice President

 

-47-



--------------------------------------------------------------------------------

LIBERTY NATIONAL LIFE INSURANCE COMPANY By:   Prudential Private Placement
Investors, L.P. (as Investment Advisor) By:   Prudential Private Placement
Investors, Inc. (as its General Partner)   By:  

 /s/ Cornelia Cheng

          Vice President

 

UNITED OF OMAHA LIFE INSURANCE COMPANY By:   Prudential Private Placement
Investors, L.P. (as Investment Advisor) By:   Prudential Private Placement
Investors, Inc. (as its General Partner)   By:  

 /s/ Cornelia Cheng

          Vice President

 

FARMERS INSURANCE EXCHANGE By:   Prudential Private Placement Investors, L.P.
(as Investment Advisor) By:   Prudential Private Placement Investors, Inc. (as
its General Partner)   By:  

 /s/ Cornelia Cheng

          Vice President

 

-48-



--------------------------------------------------------------------------------

MID CENTURY INSURANCE COMPANY By:   Prudential Private Placement Investors, L.P.
(as Investment Advisor) By:   Prudential Private Placement Investors, Inc. (as
its General Partner)   By:  

 /s/ Cornelia Cheng

          Vice President

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY By:   Prudential Private Placement
Investors, L.P. (as Investment Advisor) By:   Prudential Private Placement
Investors, Inc. (as its General Partner)   By:  

 /s/ Cornelia Cheng

          Vice President

 

PHYSICIANS MUTUAL INSURANCE COMPANY By:   Prudential Private Placement
Investors, L.P. (as Investment Advisor) By:   Prudential Private Placement
Investors, Inc. (as its General Partner)   By:  

 /s/ Cornelia Cheng

          Vice President

 

-49-



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Adjusted EBITDA” means, for any given period, (a) EBITDA of the Parent and its
Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves.

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries or Unconsolidated Affiliates.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Benefit Arrangement” means an “employee benefit plan” within the meaning of
Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer Plan and
which is maintained, sponsored or otherwise contributed to by the Company and/or
any ERISA Affiliate.

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or

 

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

authorized to be closed, and (b) for the purposes of any other provision of this
Agreement, any day other than a Saturday, a Sunday or a day on which commercial
banks in New York, New York or San Francisco, CA are required or authorized to
be closed.

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (i) (a) $0.15 per square foot for retail property, (b) $0.25 per
square foot for office property or (c) $250 per unit for multifamily residential
property, times (ii) a fraction, the numerator of which is the number of days in
such period and the denominator of which is 365. Capital Reserves for a mixed-
use Property shall be equal to the sum of the reserves set forth in subsections
(i)(a), (i)(b) an (i)(c) of the preceding sentence as applied to the applicable
Property type included in such mixed- use Property. If the term Capital Reserves
is used without reference to any specific Property, then the amount shall be
determined on an aggregate basis with respect to all Properties of the Parent,
the Company and the other Subsidiaries and the applicable Ownership Share of all
Properties of all Consolidated Affiliates and Unconsolidated Affiliates.

“Capitalization Rate” means 7.75%.

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short- term commercial paper rating of at least A- 2
or the equivalent by S&P or at least P- 2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A- 2 or the equivalent thereof by S&P or at least P- 2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

 

A-2



--------------------------------------------------------------------------------

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” means Excel Trust, L.P., a Delaware limited partnership.

“Confidential Information” is defined in Section 20.

“Consolidated Affiliate” means, with respect to a Person (the “Investor”), any
other Person (other than a Subsidiary or an Unconsolidated Affiliate of the
Investor) in whom the Investor directly or indirectly holds less than a majority
of the outstanding Equity Interests of such Person having ordinary voting power
to elect a majority of the board of directors or other individuals performing
similar functions of such Person (without regard to the occurrence of any
contingency), but by reason of the legal structure of such Person or contracts
binding on such Person, the financial results of such Person are required to be
consolidated with those of the Investor in accordance with GAAP.

“Construction- in- Process” means Total Budgeted Costs for land and improvements
(including indirect costs internally allocated and development costs) on all
Properties that are (1) a Development Property or (2) a Renovation Property, and
only until such time as a certificate of occupancy (or its equivalent) has been
issued with respect to such improvements.

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to a series of Notes, that rate of interest
that is the greater of (i) 2% per annum above the rate of interest stated in
clause (a) of the first paragraph of such series of Notes or (ii) 2% over the
rate of interest publicly announced by Bank of America, N.A. in New York, New
York as its “base” or “prime” rate.

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Company, Parent or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, forward commodity
contract, equity or equity index swap, equity or equity index option, bond or
bond price or bond index swaps or options, forward bond or forward bond price or
forward bond index swaps or options, interest rate option, forward foreign
exchange transaction,

 

A-3



--------------------------------------------------------------------------------

cap transaction, floor transaction, collar transaction, currency swap
transaction, crosscurrency rate swap transaction, currency option, spot
contracts, credit derivative transaction, credit protection transaction, credit
swap, credit default swap, credit default option, total return swap, credit
spread transaction, repurchase transaction, reverse repurchase transaction,
buy/sell- back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions), whether or not any such transactions are governed by or
subject to any master agreement or (ii) which is a type of transaction that is
similar to any transaction referred to in clause (i) above that is currently, or
in the future becomes, recurrently entered into in the financial markets
(including terms and conditions incorporated by reference in such agreement) and
which is a forward, swap, future, option or other derivative on one or more
rates, currencies, commodities, equity securities or other equity instruments,
debt securities or other debt instruments, economic indices or measures of
economic risk or value, or other benchmarks against which payments or deliveries
are to be made, and (b) any combination of these transactions. Not in limitation
of the foregoing, the term “Derivatives Contract” includes any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then- current mark- to- market value for such Derivatives Contracts,
determined based upon one or more mid- market quotations or estimates provided
by any recognized dealer in Derivatives Contracts.

“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. The term
“Development Property” shall include real property of the type described in the
immediately preceding sentence that is to be (but has not yet been) acquired by
the Parent, the Company, any Subsidiary, any Consolidated Affiliate or any
Unconsolidated Affiliate upon completion of construction pursuant to a contract
in which the seller of such real property is required to develop or renovate
prior to, and as a condition precedent to, such acquisition. A Development
Property on which all improvements (other than tenant improvements on unoccupied
space) related to the development of such Property have been completed for at
least 12 months shall cease to constitute a Development Property notwithstanding
the fact that such Property has not achieved an Occupancy Rate of at least 80%.

“Disclosure Documents” is defined in Section 5.3.

“EBITDA” means, with respect to any Person, for any period and without
duplication, the sum of: (a) net income (loss) of such Person for such period
excluding the following amounts

 

A-4



--------------------------------------------------------------------------------

(but only to the extent included in determining net income (loss) for such
period): (i) depreciation and amortization expense of such Person for such
period; (ii) Interest Expense for such Person in respect of such period;
(iii) income tax expense of such Person in respect of such period;
(iv) extraordinary and nonrecurring items of such Person for such period,
including without limitation, extraordinary or nonrecurring gains and losses of
such Person for such period and (v) equity in net income (loss) of its
Unconsolidated Affiliates; plus (b) such Person’s Ownership Share of EBITDA of
its Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FAS ASC 805. For purposes of this
definition, nonrecurring items shall be deemed to include (x) gains and losses
on early extinguishment of Indebtedness, (y) non- cash severance and other non-
cash restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as a retail, office, or
multifamily property or mixed-use property (which any mix-use property being
limited to retail, office or multifamily properties); (b) such Property is
wholly owned in fee simple, or leased under a Ground Lease, by the Company or
(i) prior to the Investment Grade Rating Date, a Guarantor or (ii) on or after
the Investment Grade Rating Date, a Wholly Owned Subsidiary; (c) neither such
Property, nor if such Property is owned by a Subsidiary, any of the Company’s
direct or indirect ownership interest in such Subsidiary, is subject to (i) any
Lien other than Permitted Liens or (ii) any Negative Pledge; (d) regardless of
whether such Property is owned by the Company or a Subsidiary, the Company has
the right directly, or indirectly through a Subsidiary, to take the following
actions without the need to obtain the consent of any Person: (i) to create
Liens on such Property as security for Indebtedness of the Parent, the Company
or such Subsidiary, as applicable, and (ii) to sell, transfer or otherwise
dispose of such Property; and (e) such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters which are not individually or collectively material to the
profitable operation of such Property.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or

 

A-5



--------------------------------------------------------------------------------

nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Excel Guarantor” means each Person that has executed and delivered the Excel
Guaranty or a joinder thereto and in any event shall include the Parent.

“Excel Guaranty” means the agreement in form and substance satisfactory to the
Required Holders providing for the guaranty by Excel Guarantors, on a joint and
several basis, of (i) the prompt payment in full when due of all amounts payable
by the Company pursuant to the Notes (whether for principal, interest,
Make-Whole Amount or otherwise) and this Agreement, including, without
limitation, all indemnities, fees and expenses payable by the Company thereunder
and (ii) the prompt, full and faithful performance, observance and discharge by
the Company of each and every covenant, agreement, undertaking and provision
required pursuant to the Notes or this Agreement to be performed, observed or
discharged by it.

“Excel Indemnity and Contribution Agreement” means an agreement in form and
substance satisfactory to the Required Holders providing for certain indemnity
and contribution obligations described more particularly therein by Excel
Guarantors.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument, or agreement evidencing such Secured
Indebtedness or (ii) a provision (other than the case of a Subsidiary which is a
joint venture) of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s- length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of

 

A-6



--------------------------------------------------------------------------------

Directors of the Company (or an authorized committee thereof) acting in good
faith conclusively evidenced by a board resolution thereof delivered to the
Purchasers or, with respect to any asset valued at no more than $1,000,000, such
determination may be made by the chief financial officer of the Company
evidenced by an officer’s certificate delivered to the Purchasers.

“Fitch” means Fitch Ratings and any successor thereto.

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness made by
such Person (including the Ownership Shares of such payments made by any
Unconsolidated Affiliate of such Person) during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness), plus (c) the aggregate of all cash dividends paid by such Person
(including the Ownership Share of such cash dividends paid by any Unconsolidated
Affiliate of such Person) on any Preferred Stock during such period.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis, minus
(or plus) (b) gains (or losses) from restructuring of Indebtedness or from sales
of Property during such period, plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs), and after adjustments for unconsolidated partnerships
and joint ventures. Adjustments for unconsolidated partnerships and joint
ventures will be calculated to reflect funds from operations on the same basis.
For purposes of this Agreement, Funds From Operations shall be calculated
consistent with the White Paper on Funds From Operations dated April 2002 issued
by National Association of Real Estate Investment Trusts, Inc., but without
giving effect to any supplements, amendments or other modifications promulgated
after the Agreement Date. The following shall be excluded when calculating Funds
From Operations: non- cash and non- recurring charges, including, without
limitation, preferred stock redemption costs and real estate impairment charges
and non- cash adjustments made pursuant to FASB 150.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

 

A-7



--------------------------------------------------------------------------------

(ii) any other jurisdiction in which the Company, Parent or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company, Parent or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Ground Lease” means a ground lease that includes, without limitation, the
following terms and conditions: (a) a remaining term (exclusive of any
unexercised extension options) of 40 years or more from date of this Agreement;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.

“Guaranty”, “Guaranteed” “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the Excel Guaranty.

“Guarantor” means any Person who is obligated under a Guaranty that benefits
Parent, Company or any of their Subsidiaries either directly or indirectly.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required

 

A-8



--------------------------------------------------------------------------------

or the generation, manufacture, refining, production, processing, treatment,
storage, handling, transportation, transfer, use, disposal, release, discharge,
spillage, seepage or filtration of which is or shall be restricted, prohibited
or penalized by any applicable law including, but not limited to, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, petroleum, petroleum
products, lead based paint, radon gas or similar restricted, prohibited or
penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“INHAM Exemption” is defined in Section 6.2(e).

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) accounts payable and accruals, the aggregate amount of
which is greater than 5% of Total Asset Value (calculated without taking into
account any accounts payable or accruals) as of any date of determination;
(d) Capitalized Lease Obligations of such Person (including ground leases to the
extent required under GAAP to be reported as a liability); (e) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (f) all Off- Balance Sheet Obligations of such Person; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (h) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (i) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof (but in no event less than
zero); (j) all Indebtedness of other Persons which such Person has Guaranteed or
is otherwise recourse to such Person (except for guaranties of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to recourse liability); (k) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (l) such Person’s
Ownership Share of the Indebtedness of any Consolidated Affiliate and
Unconsolidated Affiliate of such Person. All the

 

A-9



--------------------------------------------------------------------------------

Notes and liabilities and reimbursement obligations under letters of credit
shall constitute Indebtedness of the Company. Indebtedness of any Person shall
include Indebtedness of any partnership or joint venture in which such Person is
a general partner or joint venturer to the extent of such Person’s Ownership
Share of such partnership or joint venture (except if such Indebtedness, or
portion thereof, is recourse to such Person, in which case the greater of such
Person’s Ownership Share of such Indebtedness or the amount of the recourse
portion of the Indebtedness, shall be included as Indebtedness of such Person).
Notwithstanding anything to the contrary in this Agreement, the calculation of
Indebtedness shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825- 10- 25 (formerly known as FAS
159, The Fair Value Option for Financial Assets and Financial Liabilities) or
other FASB standards allowing entities to elect fair value option for financial
liabilities.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10.0% of
the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Expense” means, with respect to a Person and for any period, (a) total
interest expense of such Person for such period (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account)), plus (b) to the extent not already
included in the foregoing clause (a), such Person’s Ownership Share of all
Interest Expense for such period of Unconsolidated Affiliates of such Person.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in this Agreement, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/BBB-/Baa3 or higher from
S&P, Fitch or Moody’s respectively.

“Investment Grade Rating Date” means the date the Parent has received an
Investment Grade Rating from any Rating Agency.

 

A-9



--------------------------------------------------------------------------------

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9- 505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.

“Make-Whole Amount” is defined in Section 8.6.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Notes are scheduled to be due and
payable in full.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company, Parent and
its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company,
Parent and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, (c) the ability of
any Excel Guarantor to perform its obligations under its Excel Guaranty, or
(d) the validity or enforceability of this Agreement, the Notes or any Excel
Guaranty.

“Material Contract” means any contract or other arrangement (other than this
Agreement, the Excel Guaranty, or the Excel Indemnity and Contribution
Agreement), whether written or oral, to which the Parent, the Company, any
Subsidiary or any Excel Guarantor is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

 

A-10



--------------------------------------------------------------------------------

“Material Credit Facility” means, as to the Parent, Company and their
Subsidiaries,

(a) the Wells Fargo Credit Agreement; and

(b) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into by the Company, Parent or any Subsidiary, or in respect of
which the Company, Parent or any Subsidiary is an obligor or otherwise provides
a guarantee or other credit support (“Credit Facility”), in a principal amount
outstanding or available for borrowing equal to or greater than $10,000,000.00
(or the equivalent of such amount in the relevant currency of payment,
determined as of the date of the closing of such facility based on the exchange
rate of such other currency) which, at the date of closing thereof, was
unsecured; and if no Credit Facility or Credit Facilities equal or exceed such
amounts, then the largest Credit Facility shall be deemed to be a Material
Credit Facility.

“Material Subsidiary” means (a) any Subsidiary of the Parent to which more than
2.0% of Adjusted Total Asset Value (excluding cash and Cash Equivalents) is
attributable on an individual basis and (b) any Subsidiary of the Parent that
owns, or otherwise has any interest in, any Unencumbered Pool Property or any
other property or asset which is taken into account when calculating
Unencumbered Asset Value.

“Maturity Date” is defined in the first paragraph of each Note.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Company or a Subsidiary is the holder and retains the right of
collection of all payments thereunder.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than this Agreement and the Wells Fargo
Credit Agreement) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

A-11



--------------------------------------------------------------------------------

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including the proceeds of rent loss or business interruption
insurance but excluding pre- paid rents and revenues and security deposits
except to the extent applied in satisfaction of tenants’ obligations for rent)
minus (b) all non- capitalized expenses paid (excluding interest, amortization,
depreciation and other non- cash charges, but including an appropriate accrual
for property taxes and insurance related to the ownership, operation or
maintenance of such Property), including but not limited to, property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Company, Parent or any Subsidiary and any property management fees) minus
(c) the Capital Reserves for such Property (other than Properties that are
subject to Triple- Net Leases) as of the end of such period minus (d) the
greater of (i) the actual property management fee paid during such period with
respect to such Property and (ii) an imputed management fee in an amount equal
to 3% of the gross revenues for such Property for such period; provided, that
the imputed management fee pursuant to this clause (ii) shall be 1% of the gross
revenues for Properties subject to Triple- Net Leases.

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to recourse liability) is contractually limited to specific assets of
such Person encumbered by a lien securing such Indebtedness.

“Notes” is defined in Section 1.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Notes; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Company,
Parent and the Excel Guarantors owing to the Purchasers of every kind, nature
and description, under or in respect of this Agreement or the Excel Guaranty,
including, without limitation, any Make Whole Amount, any fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by non- Affiliate tenants paying rent at rates not
materially less than rates generally prevailing at the time

 

A-12



--------------------------------------------------------------------------------

the applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 60 or more days
to (b) the aggregate net rentable square footage of such Property. For the
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason.

“Off- Balance Sheet Obligations” means liabilities and obligations of the
Parent, the Company, any Subsidiary or any other Person in respect of “off-
balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S- K
promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10- Q or Form 10-
K (or their equivalents) which the Parent is required to file with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor).

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Parent or the Company (as applicable) whose
responsibilities extend to the subject matter of such certificate.

“Other Property Holdings” means Investments by the Parent, the Company, any of
their Subsidiaries or any Unconsolidated Affiliate in Properties that are not
retail, office, mixed- use or multi- family residential Properties.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary), any Consolidated Affiliate or any Unconsolidated
Affiliate of a Person, the greater of (a) such Person’s relative nominal direct
and indirect ownership interest (expressed as a percentage) in such Subsidiary,
Consolidated Affiliate or Unconsolidated Affiliate or (b) such Person’s relative
direct and indirect economic interest (calculated as a percentage) in such
Subsidiary, Consolidated Affiliate or Unconsolidated Affiliate determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary, Consolidated Affiliate or Unconsolidated Affiliate. If any
Person shall act as the general partner of any partnership, the Ownership Share
of such Person in such partnership shall be 100%.

“Parent” means Excel Trust, Inc., a Maryland corporation, its successors and
assigns.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

A-13



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 9.4; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in existence as of the date of the Agreement and
disclosed on Schedule 5.15; and (f) Liens securing the Wells Fargo Credit
Agreement and any other credit facility permitted to be secured under the terms
of the Wells Fargo Credit Agreement so long as the Notes are concurrently
secured equally and ratably with such Indebtedness pursuant to documentation
acceptable to the Required Holders including, without limitation, an
intercreditor agreement.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company,
Parent or any ERISA Affiliate or with respect to which the Company, Parent or
any ERISA Affiliate has or may have any liability.

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property” means a parcel (or group of related parcels) of real property located
in one of the states of the United States or in the District of Columbia and
developed (or to be developed), and owned in fee simple or leased (in whole or
in part) or operated, in each case by the Parent, the Company, any Consolidated
Affiliate or any Unconsolidated Affiliate of the Parent, or any of their
Subsidiaries.

“Property Owner” means any Subsidiary of the Parent which owns or leases an
Unencumbered Pool Property.

“PTE” is defined in Section 6.2(a).

 

A-14



--------------------------------------------------------------------------------

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.2(d).

“Rating Agency” means S&P, Moody’s or Fitch.

“Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness, but in any event excluding
the Obligations.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under Sections 856-860 of the Code, or their equivalent sections as may
be amended from time to time.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Renovation Property” means a Property on which the existing building or other
improvements are undergoing renovation and redevelopment that will either
(i) disrupt the occupancy of at least 40% of the square footage of such Property
or (ii) temporarily reduce the Net Operating Income attributable to such
Property by more than 40% as compared to the immediately preceding comparable
prior period. A Property shall cease to be a Renovation Property upon the first
to occur of (i) 12 months after all improvements (other than tenant improvements
on unoccupied space) related to the redevelopment of such Property having been
substantially completed and (ii) once such Property has achieved a minimum
Occupancy Rate of 80.0%.

“Required Holders” means at any time on or after the Closing, the holders of at
least 51.0% in principal amount of the Notes at the time outstanding (exclusive
of Notes then owned by the Company, Parent or any of their Affiliates).

“Required Property Diligence” means, with respect to a Property, (i) a current
operating statement and rent roll for such Property audited or certified by
Company as being true and correct in all material respects and prepared in
accordance with GAAP and historical operating statements, rent rolls and the
purchase and sale agreement (if the Property has been acquired within the
immediately preceding 12 months), (ii) an operating budget with respect to the
property for the current fiscal year and (iii) such other information as may be
reasonably requested by the Purchasers.

 

A-15



--------------------------------------------------------------------------------

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Parent or the Company (as applicable) with responsibility for the
administration of the relevant portion of this Agreement.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Parent, the Company, or any of their Subsidiaries now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Parent, the Company or any of their Subsidiaries now or
hereafter outstanding (except for conversion or exchange of (i) the Parent
Preferred Stock for the common shares of the Parent and (ii) Equity Interest of
the Company for the common shares of the Parent, so long as in each instance, no
cash consideration shall be paid or become payable, directly or indirectly, in
connection therewith, by the Parent, the Company, or any of their Subsidiaries)
and (ii) Equity Interests of the Company for the common shares of the Parent);
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Parent, the Company or any of their Subsidiaries now or hereafter
outstanding.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent and any of its Subsidiaries, shall include (without
duplication) the Parent’s and its Subsidiaries’ Ownership Share of the Secured
Indebtedness of any of its Consolidated Affiliates or Unconsolidated Affiliates.

“Secured Recourse Indebtedness” means, with respect to a Person, Indebtedness
for borrowed money that is secured by a Lien and that is not Nonrecourse
Indebtedness.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Parent or the Company (as
applicable).

“Series A Notes” is defined in Section 1.

“Series B Notes” is defined in Section 1.

 

A-16



--------------------------------------------------------------------------------

“Source” is defined in Section 6.2.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company or Parent.

“Substitute Purchaser” is defined in Section 21.

“Super-Majority Holders” means at any time on or after the Closing, the holders
of at least 66-2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company, Parent or any of its Affiliates).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Tangible Net Worth” means, as of a given date, stockholders’ equity of the
Parent and its Subsidiaries determined on a consolidated basis plus increases in
accumulated depreciation and amortization accrued after June 30, 2013, minus (to
the extent included when determining stockholders’ equity of the Parent and its
Subsidiaries): (a) the amount of any write- up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any write-
up in excess of the cost of such assets acquired, and (b) the aggregate of all
amounts appearing on the assets side of any such balance sheet for franchises,
licenses, permits, patents, patent applications, copyrights, trademarks, service
marks, trade names, goodwill, treasury stock, experimental or organizational
expenses and other like assets which would be classified as intangible assets
under GAAP (except for allocations of property purchase prices pursuant to
Statement of Financial Accounting Standards number 141 and the like), all
determined on a consolidated basis.

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents (other than tenant deposits and other cash and Cash Equivalents the
disposition of which is restricted in any way, provided that, Unrestricted 1031
Cash shall be included in the determination of Total Asset Value but only so
long as such Unrestricted 1031 Cash is not, or if such Unrestricted 1031 Cash is
owned by an Excel Guarantor, the Company’s direct or indirect ownership interest
in such Excel Guarantor is not, subject to (i) any Lien other than Permitted
Liens or (ii) any Negative Pledge); plus (b), the quotient of (i) for each
Property owned by the Company or a Subsidiary for the four- fiscal quarters most
recently ended, the Net Operating Income of such Property for the fiscal quarter
most recently ended multiplied by 4, divided by (ii) the Capitalization Rate;
plus (c) the purchase price paid by the Company or any Subsidiary (less any
amounts paid to the Company or such Subsidiary as a purchase price adjustment,
held in escrow, retained as a contingency reserve, or in connection with other
similar arrangements) of Properties (other than

 

A-17



--------------------------------------------------------------------------------

Development Properties) acquired during the four- fiscal quarter period most
recently ended; plus (d) the GAAP book value of all Development Properties,
Renovation Properties and Unimproved Land; plus (e) the GAAP book value of
accounts receivable in an amount greater than 5% of the amount of Total Asset
Value (calculated prior to any addition of accounts receivable thereto). The
Company’s Ownership Share of assets held by Consolidated Affiliates and
Unconsolidated Affiliates (excluding assets of the type described in the
immediately preceding clause (a)) will be included in the calculation of Total
Asset Value consistent with the above described treatment for wholly owned
assets. Net Operating Income attributable to (x) Properties that were
Development Properties or Renovation Properties at the end of such fiscal
quarter and Properties that (1) were owned for fewer than the most recent
consecutive four- fiscal quarters or (2) were no longer owned as of the end of
such fiscal quarter, shall not be included in the calculation of Total Asset
Value.

“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Parent, the Company, another Subsidiary or
an Unconsolidated Affiliate with respect to such Property to achieve an
Occupancy Rate of 100%, including without limitation, all amounts budgeted with
respect to all of the following: (a) acquisition of land, infrastructure costs
and any related improvements; (b) a reasonable and appropriate reserve for
construction interest; (c) a reasonable and appropriate operating deficit
reserve; (d) tenant improvements; (e) leasing commissions and (f) other hard and
soft costs associated with the development or redevelopment of such Property.
With respect to any Property to be developed in more than one phase, the Total
Budgeted Cost shall exclude budgeted costs (other than costs relating to
acquisition of land and related improvements) to the extent relating to any
phase for which (i) construction has not yet commenced and (ii) a binding
construction contract has not been entered into by the Parent, the Company, any
other Subsidiary or any Unconsolidated Affiliate, as the case may be.

“Total Liabilities” means, as of a given date, the aggregate principal amount of
all Indebtedness of the Parent and its Subsidiaries and an amount equal to the
Parent’s Ownership Share of the principal amount of all Indebtedness of all its
Consolidated Affiliates and Unconsolidated Affiliates, determined on a
consolidated basis.

“Triple- Net Lease” means a lease by a single tenant representing all or
substantially all of the rentable area of a Property where the tenant is
responsible for real estate taxes and assessments, repairs and maintenance,
insurance, capital expenditures and other expenses relating to such Property.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Asset Certificate” means a report, certified by the chief
financial officer of the Company in the manner provided for in Schedule 7.1(i),
setting forth the calculations required to establish Unencumbered Asset Value as
of a specified date, all in form and detail reasonably satisfactory to the
Required Holders.

 

A-18



--------------------------------------------------------------------------------

“Unencumbered Asset Value” means at a given time, the sum (without duplication)
of all of the following of the Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:
(a) cash and Cash Equivalents (other than tenant deposits and other cash and
Cash Equivalents the disposition of which is restricted in any way, provided
that, Unrestricted 1031 Cash shall be included in the determination of
Unencumbered Asset Value but only so long as such Unrestricted 1031 Cash is not,
or if such Unrestricted 1031 Cash is owned by an Excel Guarantor, the Company’s
direct or indirect ownership interest in such Excel Guarantor is not, subject to
(i) any Lien other than Permitted Liens or (ii) any Negative Pledge); plus
(b) for Unencumbered Pool Properties that have been owned or leased during the
entire four- fiscal quarter period most recently ended, the quotient of
(i) Unencumbered NOI, divided by (ii) the Capitalization Rate; plus (c) the
purchase price paid by the Company or any Subsidiary (less any amounts paid to
the Company or such Subsidiary as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or in connection with other similar
arrangements) for Unencumbered Pool Properties acquired during the four- fiscal
quarter period most recently ended. Notwithstanding the above, (i) the amount of
Unencumbered Asset Value attributable to Properties that are subject to a ground
lease shall not exceed 10% of the Unencumbered Asset Value of all Properties and
(ii) the amount of Unencumbered Asset Value attributable to a single
Unencumbered Pool Property shall not exceed 30% of the Unencumbered Asset Value
of all Properties.

“Unencumbered NOI” means, for any period the aggregate annualized Net Operating
Income from the Unencumbered Pool Properties for the fiscal quarter most
recently ended. If an Unencumbered Pool Property has been owned by the Company
or a Subsidiary for one month, but not for a full fiscal quarter, the Net
Operating Income from such Property for such period will be annualized in a
manner acceptable to the Required Holders. If an Unencumbered Pool Property has
been owned the Company or a Subsidiary for less than one month, the Net
Operating Income from such Property shall be based on pro forma Net Operating
Income calculated in a manner acceptable to the Required Holders.

“Unencumbered Pool Property” means a Property that is to be included in
calculations of Unencumbered Asset Value pursuant to Section 23.1. A Property
shall be excluded from determinations of the Unencumbered Asset Value and all
Net Operating Income from such Property shall be excluded from calculations of
Unencumbered NOI as provided in Section 23.2.

“Unimproved Land” means, as of any date, land on which no development (other
than improvements that are not material and that are temporary in nature) has
occurred and for which no development is scheduled in the 12 months following
any such date.

“Unrestricted 1031 Cash” means the aggregate amount of cash of the Company and
all Excel Guarantors that is held in escrow in connection with the completion of
“like- kind” exchanges being effected in accordance with Section 1031 of the
Code.

“Unsecured Indebtedness” means, with respect to a Person and for any period,
Indebtedness that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.

 

A-19



--------------------------------------------------------------------------------

“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense attributable to Unsecured Indebtedness.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“Wells Fargo Credit Agreement” means the Amended and Restated Credit Agreement
dated July 20, 2012, entered into by and between Parent, Company, Wells Fargo
Securities, LLC and KeyBanc Capital Markets, Inc., as Joint Lead Arrangers and
Joint Bookrunners, Wells Fargo Bank, National Association, as Administrative
Agent, KeyBank National Association, as Syndication Agent, US Bank, National
Association, PNC Bank, National Association and Union Bank, N.A., as
Documentation Agents, and certain other lenders party thereto, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof.

“Wholly-Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

A-20



--------------------------------------------------------------------------------

[FORM OF SERIES A NOTE]

EXCEL TRUST, L.P.

SENIOR SERIES A NOTE AT 4.40% DUE NOVEMBER 12, 2020

 

No. [            ]   November 12, 2013 $[                ]   PPN
                            

FOR VALUE RECEIVED, the undersigned, EXCEL TRUST, L.P. (herein called the
“Company”), a limited partnership organized and existing under the laws of the
State of Delaware, hereby promises to pay to [                            ], or
registered assigns, the principal sum of [                        ] Dollars (or
so much thereof as shall not have been prepaid) on November 12, 2020 (the
“Maturity Date”), with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 4.40% per
annum from the date hereof, payable quarterly, on the twelfth day of February,
May, August, and November in each year, commencing on February 12, 2014, and
continuing on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 2% per annum above
the rate of interest stated in clause (a) above or (ii) 2% over the rate of
interest publicly announced by Bank of America, N.A. in New York, New York as
its “base” or “prime” rate, payable quarterly as aforesaid (or, at the option of
the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America in New
York, New York at the principal office of Wells Fargo Bank, N.A. in such
jurisdiction or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of November 12, 2013 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the

 

SCHEDULE 1A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

EXCEL TRUST, L.P. By:   Excel Trust, Inc., its sole general partner   By  

 

    James Y. Nakagawa     Chief Financial Officer

 

-2-



--------------------------------------------------------------------------------

[FORM OF SERIES B NOTE]

EXCEL TRUST, L.P.

$25,000,000.00 SENIOR SERIES B NOTES AT 5.19% DUE NOVEMBER 12, 2023

 

No. [            ]   November     , 2013 $[                ]   PPN
                            

FOR VALUE RECEIVED, the undersigned, EXCEL TRUST, L.P. (herein called the
“Company”), a limited partnership organized and existing under the laws of the
State of Delaware, hereby promises to pay to [                            ], or
registered assigns, the principal sum of [                            ] Dollars
(or so much thereof as shall not have been prepaid) on November 12, 2023 (the
“Maturity Date”), with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 5.19% per
annum from the date hereof, payable quarterly, on the twelfth day of February,
May, August, and November in each year, commencing on February 12, 2014, and
continuing on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 2% per annum above
the rate of interest stated in clause (a) above or (ii) 2% over the rate of
interest publicly announced by Bank of America, N.A. in New York, New York as
its “base” or “prime” rate, payable quarterly as aforesaid (or, at the option of
the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America in New
York, New York at the principal office of Wells Fargo Bank, N.A. in such
jurisdiction or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of November 12, 2013 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the

 

SCHEDULE 1B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

EXCEL TRUST, L.P. By:   Excel Trust, Inc., its sole general partner   By  

 

    James Y. Nakagawa     Chief Financial Officer

 

-2-



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE COMPANY

Matters To Be Covered in

Opinion of Special Counsel to the Company

1. Each of the Company and its Subsidiaries being duly incorporated, validly
existing and in good standing and having requisite corporate power and authority
to issue and sell the Notes and to execute and deliver the documents.

2. Each of the Company and its Subsidiaries being duly qualified and in good
standing as a foreign corporation in appropriate jurisdictions.

3. Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable.

4. No conflicts with charter documents, laws or other agreements.

5. All consents required to issue and sell the Notes and to execute and deliver
the documents having been obtained.

6. No litigation questioning validity of documents.

7. The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.

8. No violation of Regulations T, U or X of the Federal Reserve Board.

9. Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.

 

SCHEDULE 4.4(a)

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

MATTERS TO BE COVERED IN OPINION

1. Each of the Transaction Documents constitutes the legal, valid and binding
obligation of each Credit Party which is a party thereto and is enforceable
against such Credit Party in accordance with its respective terms.

2. Under the circumstances contemplated by the Agreement, the offer and delivery
by the Company of the Notes to you today do not require registration under the
Securities Act of 1933, as amended, and the Company is not required to qualify
an indenture in respect of the Issuance of the Notes under the Trust Indenture
Act of 1939, as amended.

3. Assuming that the Company applies the proceeds of the Notes as provided in
the Agreement, the extension and obtaining of the credit represented by the
proceeds of the Notes as provided in the Agreement will comply (or while the
loan remains unsecured there is no need to comply) with the provisions of
Regulations U and X of the Board of Governors of the Federal Reserve System.

4. Each of the Chosen-Law Provisions is enforceable in accordance with New York
General Obligations Law section 5-1401, when applied by a New York state court
or a United States court sitting in New York and applying New York choice of law
principles except to the extent provided in Section 8-110 or Sections 9-301
through 9-307, inclusive, of the New York UCC.

 

SCHEDULE 4.4(b)

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

DISCLOSURE ITEMS

List of disclosure items delivered

Company presentation dated July 2013.

Rent rolls as of September 30, 2013 of properties owned by the Company’s
subsidiaries.

Covenant compliance calculations related to the Amended and Restated Credit
Agreement as of June 30, 2013 and September 30, 2013.

2013 property acquisition and sales summaries.

 

Schedule 5.3

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

Organization and Ownership of Shares of Subsidiaries; Affiliates; Directors and
Senior Officers

Part I - Parent’s and Company’s Subsidiaries:

 

Name

   Jurisdiction of
Organization   

Holder of Equity Interests

and % Owned

  

Type of Equity

Interests

   Excluded
Subsidiary Excel Trust, L.P.    Delaware   

100% Excel Trust, Inc. (as to the General Partnership Interests)

100% Directors and officers of Excel Trust Inc. (as to Limited Partnership
Interests)

  

General Partnership Interests

Limited Partnership Interests

   No Excel Centre Partners LLC    California    100% Excel Trust, L.P.   
Membership Interests    Yes Five Forks GS LLC    Delaware    100% Excel Trust,
L.P.    Membership Interests    No Excel Newport LLC    Delaware    100% Excel
Trust, L.P.    Membership Interests    No Excel Red Boulder LLC    Delaware   
100% Excel Trust, L.P.    Membership Interests    Yes Excel Milledgeville LLC   
Delaware    100% Excel Trust, L.P.    Membership Interests    No Excel St. Marys
LLC    Delaware    100% Excel Trust, L.P.    Membership Interests    Yes Excel
Rockwall LLC    Delaware    100% Excel Trust, L.P.    Membership Interests    No
Excel Shippensburg LLC    Delaware    100% Excel Trust, L.P.    Membership
Interests    Yes Excel Hulen LLC    Delaware    100% Excel Trust, L.P.   
Membership Interests    Yes Excel Anthem LLC    Delaware    100% Excel Trust,
L.P.    Membership Interests    No Excel Brandywine LLC    Delaware    100%
Excel Trust, L.P.    Membership Interests    No Excel Dothan LLC    Delaware   
100% Excel Trust, L.P.    Membership Interests    Yes

 

Schedule 5.4 – Page 1



--------------------------------------------------------------------------------

Excel East Chase LLC    Delaware    100% Excel Trust, L.P.    Membership
Interests    No Excel Foxwood LLC    Delaware    100% Excel Trust, L.P.   
Membership Interests    No Excel Gilroy LLC    Delaware    100% Excel Trust,
L.P.    Membership Interests    No Excel La Costa LLC    Delaware    100% Excel
Trust, L.P.    Membership Interests    Yes Excel Lake Pleasant LLC    Delaware
   100% Excel Trust, L.P.    Membership Interests    Yes Excel Promenade LLC   
Delaware    100% Excel Trust, L.P.    Membership Interests    No Excel Promenade
Office LLC    Delaware    100% Excel Trust, L.P.    Membership Interests    No
Excel Rosewick LLC    Delaware    100% Excel Trust, L.P.    Membership Interests
   No Excel San Marcos LLC    Delaware    100% Excel Trust, L.P.    Membership
Interests    Yes Excel Spring Hill LLC    Delaware    100% Excel Trust, L.P.   
Membership Interests    No Excel Stockton LLC    Delaware    100% Excel Trust,
L.P.    Membership Interests    Yes Excel Vestavia LLC    Delaware    100% Excel
Trust, L.P.    Membership Interests    No Excel Lake Burden LLC    Delaware   
100% Excel Trust, L.P.    Membership Interests    No Excel Maguire I LLC   
Delaware    100% Excel Trust, L.P.    Membership Interests    No Excel Maguire
II LLC    Delaware    100% Excel Trust, L.P.    Membership Interests    No Excel
Odessa LLC    Delaware    100% Excel Trust, L.P.    Membership Interests    No
Excel Pavilion Crossing LLC    Delaware    100% Excel Trust, L.P.    Membership
Interests    No Excel Bay Hill LLC    Delaware    100% Excel Trust, L.P.   
Membership Interests    Yes Excel Dellagio LLC    Delaware    100% Excel Trust,
L.P.    Membership Interests    No

 

Schedule 5.4 – Page 2



--------------------------------------------------------------------------------

Excel WBV III, LLC    Delaware    100% Excel Trust, L.P.    Membership Interests
   Yes Excel WBV V, LLC    Delaware    100% Excel Trust, L.P.    Membership
Interests    No Excel Tracy Pavilion, LLC    Delaware    100% Excel Trust, L.P.
   Membership Interests    No Excel Fitness LLC    Delaware    100% Excel Trust,
L.P.    Membership Interests    No Excel Sears Promenade, LLC    Delaware   
100% Excel Trust, L.P.    Membership Interests    Yes Excel League City LLC   
Delaware    100% Excel Trust, L.P.    Membership Interests    No Excel Manteca
LLC    Delaware    100% Excel Trust, L.P.    Membership Interests    No Excel
GIV La Costa, LLC    Delaware    20% Excel La Costa, LLC    Membership Interests
   Yes Excel GIV La Costa Owner, LLC    Delaware    100% Excel GIV La Costa,
LLC.    Membership Interests    Yes Excel TRS, Inc.    Delaware    100% Excel
Trust, L.P.    Common Stock    Yes

Part II - Parent’s and Company’s Affiliates, other than Subsidiaries:

Excel Realty Holdings, LLC

Part III - Parent’s and Company’s Directors and Senior Officers:

Officers:

Gary B. Sabin - Chairman and Chief Executive Officer

Spencer G. Plumb - President and Chief Operating Officer

James Y. Nakagawa – Chief Financial Officer and Treasurer

Mark T. Burton - Chief Investment Officer and Senior Vice President of
Acquisitions

Matthew S. Romney - Senior Vice President of Capital Markets

Eric Ottesen, General Counsel, Senior Vice President and Secretary

Directors:

Gary B. Sabin

Spencer G. Plumb

Mark T. Burton

Bruce G. Blakley

Burland B. East III

Robert E. Parsons, Jr.

Warren R. Staley

 

Schedule 5.4 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 5.5

List of Most Recent Financial Statements

 

  •   Quarterly Report Pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 for the quarterly period ended September 30, 2013 for Excel
Trust, Inc. and Excel Trust, L.P.

 

  •   Annual Report Pursuant to Section 13 or 15(d) of the Securities and
Exchange Act of 1934 for the fiscal year ended December 31, 2012 for Excel
Trust, Inc.

 

  •   Annual Report Pursuant to Section 13 or 15(d) of the Securities and
Exchange Act of 1934 for the fiscal year ended December 31, 2011 for Excel
Trust, Inc.

 

Schedule 5.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.15

Outstanding Indebtedness of Parent, Company and the Subsidiaries

as of June 30, 2013

 

1. Park West Place. Loan in the outstanding principal amount of $55,800,000
pursuant to that certain Loan Agreement, dated as of December 7, 2010, by and
between Wells Fargo Bank National Association and Excel Stockton LLC. Secured by
Park West Place (Stockton, California).

 

2. Edwards Theatres, San Marcos. Loan in the outstanding principal amount of
$11,605,000 pursuant to that certain Loan Assumption Agreement by and between
Gibraltar San Marcos S LLC, Gibraltar FRSM LLC and UBS Real Estate Investments
Inc., as assumed by Excel San Marcos LLC on March 11, 2011. Secured by Edwards
Theaters (San Marcos, California).

 

3. Red Rock Commons. Loan in the outstanding principal amount of $18,000,000
pursuant to that certain Construction Loan Agreement by and between Red Boulder
LLC and US Bank National Association dated March 23, 2011. Secured by Red Rock
Commons Shopping Center (St. George, Utah).

 

4. Excel Centre. Loan in the outstanding principal amount of $12,084,000
pursuant to that certain Consent and Reaffirmation Agreement, dated May 4, 2010,
by and between Bank of America, N.A. and Excel Centre Partners LLC. Secured by
Excel Centre office building (San Diego, California).

 

5. Merchant Central. Loan in the outstanding principal amount of $4,395,000
pursuant to that certain Loan Agreement, dated June 30, 2010, by and between
Milledgeville Fiddling Company LLC and Wells Fargo Bank, National Association,
as assumed by Excel Milledgeville LLC. Secured by Merchant Central
(Milledgeville, Georgia).

 

6. Gilroy Crossing. Loan in the outstanding principal amount of $46,037,000
pursuant to that certain Loan Assumption Agreement by and between Gilroy
Crossings Center LLC and Wachovia Bank National Association, as assumed by Excel
Gilroy LLC on April 5, 2011. Secured by Gilroy Crossing (Gilroy, California).

 

7. The Promenade. Loan in the outstanding principal amount of $48,396,000
pursuant to that certain Loan Assumption Agreement by and between Pacific
Promenade LLC and Wells Fargo Bank, National Association, as assumed by Excel
Promenade LLC on July 11, 2011. Secured by The Promenade (Scottsdale, Arizona).

 

8. 5000 South Hulen. Loan in the outstanding principal amount of $13,481,000
pursuant to that certain Loan Assumption Agreement by and between Corrigan Hulen
Joint Venture and Metropolitan Life Insurance Company, as assumed by Excel Hulen
LLC on May 12, 2010. Secured by 5000 South Hulen (Ft. Worth, Texas).

 

Schedule 5.15 – Page 1



--------------------------------------------------------------------------------

9. Lake Pleasant Pavilion. Loan in the outstanding principal amount of
$27,933,000 pursuant to that certain Loan Assumption Agreement by and between
Lake Pleasant Pavilion I LLC and Bank of America National Association, as
assumed by Excel Lake Pleasant LLC on May 16, 2012. Secured by Lake Pleasant
Pavilion (Peoria, Arizona).

 

10. Rite Aid, Vestavia. Loan in the outstanding principal amount of $1,058,000
pursuant to that certain Loan Assumption Agreement by and between Senior Health
Insurance Company of Pennsylvania and Vestavia Outparcel Holdings, LLC on
March 22, 2011. Secured by Rite Aid #07379-02 (Vestavia Hills, Alabama).

 

11. Sears Promenade. Loan in the outstanding principal amount of $9,500,000
pursuant to that certain Loan Assumption Agreement by and between SL-RH Arizona
LLC and CTL Lending Group LLC, as assumed by Excel Sears Promenade LLC on
August 27, 2013. Secured by Sears at Promenade Shopping Center (Scottsdale,
Arizona.

 

12. West Broad Village. Loan in the outstanding principal amount of $39,700,000
pursuant to that certain Multi-Family Loan and Security Agreement by and between
Excel WBV III and Keycorp Real Estate Capital Markets Inc. on April 19, 2013.
Secured by West Broad Village (Richmond, Virginia).

 

13. Lowe’s, Shippensburg. Loan in the outstanding principal amount of
$13,248,000 pursuant to that certain Assumption Agreement by and between
Shippensburg Development LLC and Modern Woodmen of America, Inc., as assumed by
Excel Shippensburg LLC on June 11, 2010. Secured by Lowes (Shippensburg,
Pennsylvania).

 

14. Northside Mall. Loan in the outstanding principal amount of $12,000,000
pursuant to Revenue Bonds, Series 2010, issued by the Dothan Downtown
Redevelopment Authority in connection with a Bond Purchase Agreement dated
November 15, 2012, by and between The Dothan Downtown Development Authority and
Excel Dothan LLC. Secured by a letter of credit on the Northside Mall (Dothan,
Alabama).

 

15.

Wells Fargo Credit Facility. Loans in the outstanding principal amount of
$208,500,000 plus obligations under a letter of credit facility in the amount of
$12,100,000 pursuant to that certain Amended and Restated Credit Agreement,
dated as of July 20, 2012 (the “Amended Wells Fargo Credit Agreement”), by and
among the Company, the Parent, WELLS FARGO SECURITIES, LLC and KEYBANC CAPITAL
MARKETS, INC. as Joint Lead Arrangers (each a “Joint Lead Arranger”) and Joint
Bookrunners (each a “Joint Bookrunner”), each of the financial institutions
initially a signatory thereto together with their successors and assignees under
Section 13.6. (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent (the “Syndication Agent”) and US BANK, NATIONAL
ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION and UNION BANK, N.A., as
Documentation Agents (the “Documentation Agents”), as amended by that certain
First Amendment to Amended and Restated Credit Agreement,

 

Schedule 5.15 – Page 2



--------------------------------------------------------------------------------

  dated as of October 8, 2013 (the “Wells Fargo First Amendment”), by and among
the Company, the Parent, each of the Lenders party thereto and the
Administrative Agent, as further amended by that certain Second Amendment to
Amended and Restated Credit Agreement, dated as of November 8, 2013 (the “Wells
Fargo Second Amendment”), by and among the Company, the Parent, each of the
Lenders party thereto and the Administrative Agent, as further amended by that
certain Third Amendment to Amended and Restated Credit Agreement, dated as of
November 12, 2013 (the “Wells Fargo Third Amendment”), by and among the Company,
the Parent, each of the Lenders party thereto and the Administrative Agent
(collectively, the “Wells Fargo Credit Agreement”).

 

Schedule 5.15 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 5.23

Material Contracts

 

1. The Wells Fargo Credit Agreement.

 

2. Second Amended and Restated Agreement of Limited Partnership of Excel Trust,
L.P.

 

Schedule 5.23 – Page 1



--------------------------------------------------------------------------------

FORM OF UNENCUMBERED ASSET CERTIFICATE

Reference is made to the Note Purchase Agreement dated as of November 12, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), by and among Excel Trust, L.P. (the “Company”), Excel Trust, Inc.
(the “Parent”), the financial institutions party thereto and their successors
and assignees thereof (the “Purchasers”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given to them in the Agreement.

Pursuant to Section 23.1.(b), 23.2, and 7.1(i) of the Agreement, the undersigned
in his/her capacity as the Chief Financial Officer of the Company (and not in
his/her individual capacity) hereby certifies to the Purchasers that:

1. With respect to each of the Properties listed on Schedule 1 attached hereto,
that either:

(a)(i) such Property is fully developed as a retail, office, mixed- use or
multifamily property; (ii) such Property is owned in fee simple, or leased under
a Ground Lease, by the Company and/or an Excel Guarantor; (iii) neither such
Property, nor if such Property is owned by a Subsidiary, any of the Company’s
direct or indirect ownership interest in such Subsidiary, is subject to (x) any
Lien other than Permitted Liens or (y) any Negative Pledge; (iv) regardless of
whether such Property is owned by the Company or a Subsidiary, the Company has
the right directly, or indirectly through a Subsidiary, to take the following
actions without the need to obtain the consent of any Person: (A) to create
Liens on such Property as security for Indebtedness of the Parent, the Company
or such Subsidiary, as applicable; and (B) to sell, transfer or otherwise
dispose of such Property; (v) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters which are not individually or collectively material to the profitable
operation of such Property;

(b) the Purchasers have approved the inclusion of such Property as an
Unencumbered Pool Property pursuant to Section 23.1.(c) of the Agreement even
though such Property did not include all of the requirements set forth in the
immediately preceding clause (a) and such Property continues to satisfy all
those remaining requirements that were satisfied by such Property at the time of
such approval by Purchasers.

2. Schedule 1 attached hereto accurately and completely sets forth, in
reasonable detail, the calculations required to establish Unencumbered Asset
Value as of             , 20    .

3. Schedule 2 attached hereto sets forth a description of all Properties which
have ceased to be included as an Unencumbered Pool Property since the previous
Unencumbered Asset Certificate most recently delivered to the Purchasers.

4. As of the date hereof (a) no Default or Event of Default exists; and (b) the
representations and warranties made or deemed made by the Parent, the Company
and each other party in the Agreement and the Excel Guaranty and Excel Indemnity
and Contribution Agreement, are true

 

SCHEDULE 7.1(i)

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is true and correct in all respects) on and as of the date hereof with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Agreement, the Excel Guaranty and Excel Indemnity and Contribution
Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Unencumbered Asset
Certificate on and as of             , 20    .

 

Name:  

Title: Chief Financial Officer

 

SCHEDULE 7.1(i)

(To Note Purchase Agreement)

(124)



--------------------------------------------------------------------------------

TRANSACTIONS WITH AFFILIATES

[to be provided by Company]

Many of the employees of Excel Realty Holdings, LLC (“ERH”) became employees of
the Company subsequent to the Company’s initial public offering. ERH reimburses
the Company for estimated time the Company employees spend on ERH related
matters. In the three months ended September 30, 2013 and 2012, approximately
$82,000 and $88,000, respectively, and in the nine months ended September 30,
2013 and 2012, approximately $230,000 and $236,000, respectively, was reimbursed
to the Company from ERH and included in other income in the condensed
consolidated statements of operations.

 

SCHEDULE 10.1

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

UNENCUMBERED POOL PROPERTIES AS OF THE DATE OF THE AGREEMENT

[to be provided by Company]

 

SCHEDULE 23.1

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE B

EXCEL TRUST, L.P., A DELAWARE LIMITED PARTNERSHIP

INFORMATION RELATING TO PURCHASERS

PURCHASER SCHEDULE

Series A Notes at 4.40%

 

          Aggregate
Principal
Amount of
Notes to be
Purchased      Note
Denomination(s)      PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY    $
11,145,000       $


$

8,005,000


3,140,000

  


  

(1)   

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

JP Morgan Chase Bank

New York, NY

ABA No. 021000021

        

Account Name: PRIAC

Account No. P86329 (please do not include spaces) in the case of payments on
account of the Note originally issued in the principal amount of $8,005,000

         Account Name: PRIAC - SA - Principal Preservation - Privates Account
No. P86345 (please do not include spaces) in the case of payments on account of
the Note originally issued in the principal amount of $3,140,000      

 

B-2

Schedule B - 4.40%



--------------------------------------------------------------------------------

   Each such wire transfer shall set forth the name of the Company, a reference
to “4.40% Senior Notes due November 12, 2020, Security No. INV             , PPN
            ” and the due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made.       (2)   

Address for all notices relating to payments:

 

Prudential Retirement Insurance and Annuity Company

c/o Prudential Investment Management, Inc.

Private Placement Trade Management

PRIAC Administration

Gateway Center Four, 7th Floor

100 Mulberry Street

Newark, NJ 07102

 

Telephone: (973) 802-8107

Facsimile: (888) 889-3832

      (3)   

Address for all other communications and notices:

 

Prudential Retirement Insurance and Annuity Company

c/o Prudential Capital Group

2029 Century Park East,

Suite 710

Los Angeles, CA 90067

 

Attention: Managing Director

      (4)   

Address for Delivery of Notes:

 

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

4 Embarcadero Center,

Suite 2700

San Francisco, CA 94111

 

Attention: Jim Evert

Telephone: (415) 291-5055

     

 

B-3

Schedule B - 4.40%



--------------------------------------------------------------------------------

(5)    Tax Identification No.: 06-1050034      

 

B-4

Schedule B - 4.40%



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of
Notes to be
Purchased      Note
Denomination(s)      THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    $ 35,455,000
      $


$

26,355,000


9,100,000

  


  

(1)    All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:         

JP Morgan Chase Bank

New York, NY

ABA No. 021-000-021

        

Account Name: Prudential Managed Portfolio

Account No.: P86188 (please do not include spaces)

(in the case of payments on account of the Note originally issued in the
principal amount of $26,355,000)

        

Account Name: The Prudential - Privest Portfolio

Account No.: P86189 (please do not include spaces)

(in the case of payments on account of the Note originally issued in the
principal amount of $9,100,000)

         Each such wire transfer shall set forth the name of the Company, a
reference to “4.40% Senior Notes due November 12, 2020, Security No. INV
            , PPN             ” and the due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.       (2)
  

Address for all notices relating to payments:

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

 

Attention: Manager, Billings and Collections

     

 

B-5

Schedule B - 4.40%



--------------------------------------------------------------------------------

(3)   

Address for all other communications and notices:

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

Attention: Managing Director

      (4)   

Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group

 

Telephone: (973) 367-3141

Facsimile: (888) 889-3832

      (5)   

Address for Delivery of Notes:

 

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

4 Embarcadero Center, Suite 2700

San Francisco, CA 94111

 

Attention: Jim Evert

Telephone: (415) 291-5055

      (6)    Tax Identification No.: 22-1211670      

 

B-6

Schedule B - 4.40%



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of
Notes to be
Purchased      Note
Denomination(s)      UNITED OF OMAHA LIFE INSURANCE COMPANY    $ 9,100,000      
$ 9,100,000    (1)    All principal, interest and Make-Whole Amount payments on
account of Notes held by such purchaser shall be made by wire transfer of
immediately available funds for credit to:         

JPMorgan Chase Bank

ABA No. 021-000-021

Private Income Processing

For Credit to account: 900-9000200

For further credit to Account Name: United of Omaha Life Insurance Company

For further credit to Account Number: G09588

         Each such wire transfer shall set forth the name of the Company, a
reference to “4.40% Senior Notes due November 12, 2020, Security No. INV
            , PPN             ” and the due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.      

 

B-7

Schedule B - 4.40%



--------------------------------------------------------------------------------

(2)   

All payments, other than principal, interest or Make-Whole Amount, on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:

 

JPMorgan Chase Bank

ABA No. 021-000-021

Account No. G09588

Account Name: United of Omaha Life Insurance Co.

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.40% Senior Notes due November 12, 2020, Security No. INV             , PPN
            ” and the due date and application (e.g. describe the type of fee)
of the payment being made.

      (3)   

Address for all notices relating to payments:

 

JPMorgan Chase Bank

14201 Dallas Parkway - 13th Floor

Dallas, TX 75254-2917

 

Attn: Income Processing - G. Ruiz

a/c: G09588

      (4)   

Address for all other communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

Attention: Managing Director

     

 

B-8

Schedule B - 4.40%



--------------------------------------------------------------------------------

(5)   

Address for Delivery of Notes:

 

(a)    Send physical security by nationwide overnight delivery service to:

 

JPMorgan Chase Bank

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

 

Attention: Physical Receive Department

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (United of Omaha Life Insurance Company; Account
Number: G09588).

 

(b)    Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

      (6)    Tax Identification No.: 47-0322111      

 

B-9

Schedule B - 4.40%



--------------------------------------------------------------------------------

 

          Aggregate
Principal
Amount of
Notes to be
Purchased      Note
Denomination(s)      FARMERS INSURANCE EXCHANGE    $ 8,225,000       $ 8,225,000
   (1)   

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

JPMorgan Chase Bank

ABA: 021000021

Beneficiary Account No: 9009000200

Beneficiary Account Name: JPMorgan Income

Ultimate Beneficiary: P13939 Farmers Insurance Exchange

         Each such wire transfer shall set forth the name of the Company, a
reference to “4.40% Senior Notes due November 12, 2020, Security No. INV
            , PPN             ” and the due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.       (2)
  

Address for all notices relating to payments:

 

Farmers

4680 Wilshire Blvd.

Los Angeles, CA 90010

 

Attention: Treasury

 

Treasury:

Treasury Manager

323-932-3450

usw.treasury.farmers@farmersinsurance.com

     

 

B-10

Schedule B - 4.40%



--------------------------------------------------------------------------------

(3)   

Address for all other communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

Attention: Managing Director

     

 

B-11

Schedule B - 4.40%



--------------------------------------------------------------------------------

(4)   

Address for Delivery of Notes:

 

(a)    Send physical security by nationwide overnight delivery service to:

 

Mailing Address (for overnight mail)

JPMorgan Chase Bank, N.A.

Physical Receive Department

4 Chase Metrotech Center

3rd Floor

Brooklyn, NY 11245-0001

Attention: Brian Cavanaugh, Tel. 718-242-0264

 

Street Deliveries (via messenger or walk up)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

1st Floor, Window 5

Brooklyn, NY 11245-0001

Attention: Physical Receive Department

 

(Use Willoughby Street Entrance)

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (“P13939 - Farmers Insurance Exchange”) and CUSIP
information.

 

(b)    Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

      (5)    Tax Identification No.: 95-2575893      

 

B-12

Schedule B - 4.40%



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of
Notes to be
Purchased      Note
Denomination(s)      MID CENTURY INSURANCE COMPANY    $ 3,525,000       $
3,525,000    (1)   

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

JPMorgan Chase Bank

ABA: 021000021

Beneficiary Account No: 9009000200

Beneficiary Account Name: JPMorgan Income

Ultimate Beneficiary: G23628 Mid Century Insurance Company

         Each such wire transfer shall set forth the name of the Company, a
reference to “4.40% Senior Notes due November 12, 2020, Security No. INV
            , PPN             ” and the due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.       (2)
  

Address for all notices relating to payments:

 

Farmers

4680 Wilshire Blvd.

Los Angeles, CA 90010

 

Attention: Treasury

 

Treasury:

Treasury Manager

323-932-3450

usw.treasury.farmers@farmersinsurance.com

     

 

B-13

Schedule B - 4.40%



--------------------------------------------------------------------------------

(3)   

Address for all other communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

Attention: Managing Director

     

 

B-14

Schedule B - 4.40%



--------------------------------------------------------------------------------

(4)   

Address for Delivery of Notes:

 

(a)    Send physical security by nationwide overnight delivery service to:

 

Mailing Address (for overnight mail)

JPMorgan Chase Bank, N.A.

Physical Receive Department

4 Chase Metrotech Center

3rd Floor

Brooklyn, NY 11245-0001

Attention: Brian Cavanaugh, Tel. 718-242-0264

 

Street Deliveries (via messenger or walk up)

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

1st Floor, Window 5

Brooklyn, NY 11245-0001

Attention: Physical Receive Department

 

(Use Willoughby Street Entrance)

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (“G23628 - Mid Century Insurance Company”) and CUSIP
information.

 

(b)    Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

      (5)    Tax Identification No.: 95-6016640      

 

B-15

Schedule B - 4.40%



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of
Notes to be
Purchased      Note
Denomination(s)      FARMERS NEW WORLD LIFE INSURANCE COMPANY    $ 4,550,000   
   $ 4,550,000    (1)   

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

JPMorgan Chase Bank

New York, NY

ABA No.: 021000021

Account No.: 9009000200

Account Name: SSG Private Income Processing

For further credit to Account P58834 Farmers NWL

         Each such wire transfer shall set forth the name of the Company, a
reference to “4.40% Senior Notes due November 12, 2020, Security No. INV
            , PPN             ” and the due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.      

 

B-16

Schedule B - 4.40%



--------------------------------------------------------------------------------

(2)   

All notices of payments and written confirmations of such wire transfers:

 

investment.accounting@farmersinsurance.com

or

Farmers Insurance Company

Attention: Investment Accounting Team

4680 Wilshire Blvd., 4th Floor

Los Angeles, CA 90010

 

and

 

investments.operations@farmersinsurance.com

or

Farmers New World Life Insurance Company

Attention: Investment Operations Team

3003 77th Avenue Southeast, 5th Floor

Mercer Island, WA 98040-2837

      (3)   

Address for all other communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

Attention: Managing Director

     

 

B-17

Schedule B - 4.40%



--------------------------------------------------------------------------------

(4)   

Address for Delivery of Notes:

 

(a)    Send physical security to:

 

If sending by overnight delivery:

 

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

 

Attention: Physical Receive Department

Brian Cavanaugh

Telephone: (718) 242-0264

 

If sending by messenger:

 

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

1st Floor, Window 5

Brooklyn, NY 11245-0001

 

Attention: Physical Receive Department

(Use Willoughby Street Entrance)

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (“P58834 - Farmers New World Life Private Placement”)
and CUSIP information.

 

(b)    Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

      (5)    Tax Identification No.: 91-0335750      

 

B-18

Schedule B - 4.40%



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of
Notes to be
Purchased      Note
Denomination(s)      PHYSICIANS MUTUAL INSURANCE COMPANY    $ 3,000,000       $
3,000,000      

Notes/Certificates to be registered in the name of: How & Co.

 

[Issued in name of nominee]

      (1)   

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

The Northern Trust Company

Chicago, IL

ABA No.: 071000152

Account Name: Physicians Mutual Insurance Company Account No.: 26-27099

         Each such wire transfer shall set forth the name of the Company, a
reference to “4.40% Senior Notes due November 12, 2020, Security No. INV
            , PPN             ” and the due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.       (2)
  

All notices of payments and written confirmations of such wire transfers:

 

Physicians Mutual Insurance Company

2600 Dodge Street

Omaha, NE 68131

 

Attention: Steve Scanlan

 

Facsimile: (402) 633-1096

     

 

B-19

Schedule B - 4.40%



--------------------------------------------------------------------------------

(3)   

Address for all other communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

Attention: Managing Director

      (4)   

Address for Delivery of Notes:

 

(a)    Send physical security by nationwide overnight delivery service to:

 

Northern Trust Co

Trade Securities Processing

801 South Canal Street

C1N

Chicago, IL 60607

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (Physicians Mutual Insurance Company-Prudential;
Account Number: 26-27099).

 

(b)    Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

      (5)    Tax Identification No.: 47-0270450      

 

B-20

Schedule B - 4.40%



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

Series B Notes at 5.19%

 

         

Aggregate

Principal
Amount of

Notes to be

Purchased

    

Note

Denomination(s)

     THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    $ 7,200,000       $
7,200,000    (1)   

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

Account Name: Prudential Managed Portfolio

Account No.: P86188 (please do not include spaces)

         Each such wire transfer shall set forth the name of the Company, a
reference to “5.19% Senior Notes due November 12, 2023, Security No. INV
        , PPN         ” and the due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made.       (2)   

Address for all notices relating to payments:

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

 

Attention: Manager, Billings and Collections

      (3)   

Address for all other communications and notices:

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

     

 

B-21

Schedule B - 5.19%



--------------------------------------------------------------------------------

   Attention: Managing Director       (4)   

Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group

 

Telephone: (973) 367-3141

Facsimile: (888) 889-3832

      (5)   

Address for Delivery of Notes:

 

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

4 Embarcadero Center,

Suite 2700

San Francisco, CA 94111

 

Attention: Jim Evert

Telephone: 415-291-5055

      (6)    Tax Identification No.: 22-1211670      

 

B-22

Schedule B - 5.19%



--------------------------------------------------------------------------------

         

Aggregate

Principal

Amount of

Notes to be

Purchased

    

Note

Denomination(s)

     PRUCO LIFE INSURANCE COMPANY    $ 5,300,000       $ 5,300,000    (1)   

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

JPMorgan Chase Bank

New York, NY

ABA No.: 021-000-021

Account Name: Pruco Life Private Placement

Account No.: P86192 (please do not include spaces)

         Each such wire transfer shall set forth the name of the Company, a
reference to “5.19% Senior Notes due November 12, 2023, Security No. INV
        , PPN         ” and the due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made.       (2)   

Address for all notices relating to payments:

 

Pruco Life Insurance Company

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

 

Attention: Manager, Billings and Collections

      (3)   

Address for all other communications and notices:

 

Pruco Life Insurance Company

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

Attention: Managing Director

     

 

B-23

Schedule B - 5.19%



--------------------------------------------------------------------------------

(4)   

Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group

 

Telephone: (973) 367-3141

Facsimile: (888) 889-3832

      (5)   

Address for Delivery of Notes:

 

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

4 Embarcadero Center,

Suite 2700

San Francisco, CA 94111

 

Attention: Jim Evert

Telephone: 415-291-5055

      (6)    Tax Identification No.: 22-1944557      

 

B-24

Schedule B - 5.19%



--------------------------------------------------------------------------------

         

Aggregate

Principal

Amount of

Notes

to be
Purchased

    

Note

Denomination(s)

    

THE PENN INSURANCE AND ANNUITY

COMPANY

   $ 3,300,000       $ 3,300,000      

Notes/Certificates to be registered in the name of:

Chimeline and Company

      (1)    All payments on account of Notes held by such purchaser shall be
made by wire transfer of immediately available funds for credit to:         

Boston Federal Reserve Bank

ABA No: 011-000-028

State St BOS/SPEC/1WPD

DDA Account No.: 00034645

         Each such wire transfer shall set forth the name of the Company, a
reference to “5.19% Senior Notes due November 12, 2023, Security No.
INV        , PPN        ” and the due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made.       (2)    All
notices of payments and written confirmations of such wire transfers:         

The Penn Insurance and Annuity Company

600 Dresher Road, C1A

Horsham, PA 19044

 

Attention: Tracy Vasger

 

with a copy to:

 

State Street Bank

P.O. Box 5756

Boston, MA 02206

 

Attention: Daniel McGreal

     

 

B-25

Schedule B - 5.19%



--------------------------------------------------------------------------------

(3)    Address for all other communications and notices:         

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

Attention: Managing Director

      (4)   

Address for Delivery of Notes:

        

(a)    Send physical security by nationwide overnight delivery

service to:

 

DTCC/Newport Office Center

570 Washington Blvd.

Jersey City, NJ 07310

 

Attention: 5th Floor / NY Window / Robert Mendez

 

Please include in the cover letter accompanying

the Notes a reference to the Purchaser’s account number

(FBO: State Street Bank & Trust

Account 1WPD; The Penn Insurance and

Annuity Company).

 

(b)    Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

      (5)   

Tax Identification No.: 23-2142731

     

 

B-26

Schedule B - 5.19%



--------------------------------------------------------------------------------

          Aggregate
Principal
Amount of
Notes to be
Purchased      Note
Denomination(s)      MTL INSURANCE COMPANY    $ 3,000,000       $ 3,000,000   
(1)   

All payments on account of Notes held by such

purchaser shall be made by wire transfer of

immediately available funds for credit to:

 

The Northern Trust Company

ABA #071000152

Credit Wire Account # 5186061000

FFC: 26-32065/MTL Insurance Company –

Prudential

        

Each such wire transfer shall set forth the name of

the Company, a reference to “5.19% Senior Notes

due November 12, 2023, Security No. INV        ,

PPN        ” and the due date and application (as

among principal, interest and Make-Whole Amount)

of the payment being made.

      (2)   

All notices of payments and written confirmations

of such wire transfers:

 

MTL Insurance Company

1200 Jorie Blvd.

Oak Brook, IL 60522-9060

 

Attention: Margaret Culkeen

      (3)   

Address for all other communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

Attention: Managing Director

      (4)   

Address for Delivery of Notes:

 

(a)    Send physical security by nationwide overnight delivery service to:

     

 

B-27

Schedule B - 5.19%



--------------------------------------------------------------------------------

  

 

Northern Trust Co

Trade Securities Processing

801 South Canal Street

C1N

Chicago, IL 60607

 

Please include in the cover letter

accompanying the Notes a reference to the

Purchaser’s account number (MTL Insurance

Company-Prudential; Account Number: 26-32065).

 

(b)    Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

      (5)    Tax Identification No.: 36-1516780      

 

B-28

Schedule B - 5.19%



--------------------------------------------------------------------------------

         

Aggregate
Principal
Amount of
Notes to be
Purchased

  

Note
Denomination(s)

   LIBERTY NATIONAL LIFE INSURANCE COMPANY    $6,200,000    $6,200,000 (1)   

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

Bank of New York Mellon

ABA: 021000018

GLA# 111566

Acct. Name: Liberty National Life Ins. Co. PFG Pvt.

Acct#: 6372288400

         Each such wire transfer shall set forth the name of the Company, a
reference to “5.19% Senior Notes due November 12, 2023, Security No. INV
        , PPN         ” and the due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made.       (2)   

Address for all notices relating to payments:

 

Torchmark Corporation

Attention: Alan Hintz

3700 S. Stonebridge Drive

McKinney, TX 75070

 

Email: AHINTZ@torchmarkcorp.com

 

Phone: (972) 569-3694

Fax: (972) 569-3282

      (3)   

Address for all other communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

Attention: Managing Director

     

 

B-29

Schedule B - 5.19%



--------------------------------------------------------------------------------

(4)   

Address for Delivery of Notes:

 

(a)    Send physical security by nationwide overnight delivery service to:

 

Bank of New York Mellon

1 Wall Street, 3rd Floor, Window A

New York, NY 10286

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (Acct. Name: Liberty National Life Ins. Co. PFG Pvt.;
Acct #: 637228).

 

(b)    Send copy by nationwide overnight delivery service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention: Trade Management, Manager

Telephone: (973) 367-3141

      (5)    Tax Identification No.: 63-0124600      

 

B-30

Schedule B - 5.19%